


Exhibit 10.9
PATENT AND KNOW-HOW LICENSE AGREEMENT
(PFIZER AS LICENSOR)
THIS PATENT AND KNOW-HOW LICENSE AGREEMENT (the "Agreement") is made effective
as of February 6, 2013 (the "Effective Date"), by and between Pfizer Inc., a
Delaware corporation having its principal place of business at 235 E. 42nd
Street, New York, New York 10017 ("Pfizer") and Zoetis Inc., a Delaware
corporation having its principal place of business at 5 Giralda Farms, Madison,
NJ 07940 (the "Company"). Pfizer and the Company are sometimes referred to
herein individually as a "Party" and collectively as the "Parties."
RECITALS:
WHEREAS, Pfizer and its applicable Affiliates have rights to the Licensed IP and
are licensees of the Third Party IP; and
WHEREAS, as part of the Plan of Reorganization, Pfizer and its applicable
Affiliates granted to the Company and its applicable Affiliates a license to
Licensed IP and a sublicense to Third Party IP; and
WHEREAS, the Parties now seek to confirm the terms of those license grants, and
grant any additional license grants, as specified in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:
1. DEFINITIONS
1.1     Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Global Separation
Agreement. For the purpose of this Agreement, the following terms shall have the
following meanings:
“AAA” has the meaning set forth in Section 17.4.1(b).
“Abandoned/Assigned Patent Know-How” means, for each Abandoned/Assigned Patent
Scheduled Product or Abandoned/Assigned Patent Other Product, any Compound
Know-How owned and Controlled by the applicable Pfizer Licensor as of such
Pfizer Licensor’s LE Date to the extent used or held for use by the
corresponding Company Licensee for such Abandoned/Assigned Patent Scheduled
Product or Abandoned/Assigned Patent Other Product (as applicable) as of such LE
Date.
"Abandoned/Assigned Patent Scheduled Product" means, for each Abandoned/Assigned
Patent Right, a pharmaceutical product that contains any compounds that, from
time to time, the Parties identify as, and agree in writing are, the compounds
contained in such Abandoned/Assigned Patent Scheduled Product (whether such
compounds are the sole active ingredients or in combination with other
therapeutically active ingredients in such pharmaceutical product).
“Abandoned/Assigned Patent Rights” means the Patent Rights that, from time to
time, the Parties identify as, and agree in writing are, the Abandoned/Assigned
Patent Rights.
“Abandoned/Assigned Patent Scheduled Product” means, for each Abandoned/Assigned
Patent Right, a pharmaceutical product that contains any compounds that, from
time to time, the Parties identify as, and agree in writing are, the compounds
contained in such Abandoned/Assigned Patent Scheduled Other Product (whether
such compounds are the sole active ingredients or in combination with other
therapeutically active ingredients in such pharmaceutical product).
“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise. It
is expressly agreed that, from and after the Effective Date, solely for purposes
of this Agreement (a) no member of the Company Group shall be deemed to be an
Affiliate of any member of the Pfizer Group and (b) no member of the Pfizer
Group shall be deemed to be an Affiliate of any member of the Company Group.
“Alternative Antibody A Product” has the meaning set forth in Section 2.1.4(b).
“Analog” means, with respect to a compound, an analog, derivative, or
modification thereof.




--------------------------------------------------------------------------------




“Animal Health Commercial Products Know-How” means, for each Animal Health
Commercial Product, any Product Know-How (excluding any Know-How that relates to
any Shared Commercial Products or is used or held for use to manufacture
products under any Master Manufacturing and Supply Agreement) owned and
Controlled by the applicable Pfizer Licensor as of such Pfizer Licensor’s LE
Date to the extent used or held for use by the corresponding Company Licensee
for such Animal Health Commercial Product as of such LE Date.
“Animal Health Other R&D Products Know-How” means, for each Animal Health Other
R&D Product, any Product Know-How owned and Controlled by the applicable Pfizer
Licensor as of such Pfizer Licensor’s LE Date to the extent used or held for use
by the corresponding Company Licensee for such Animal Health Other R&D Product
as of such LE Date.
“Animal Health R&D Molecules Know-How” means, for each Animal Health R&D
Molecules Product, any Compound Know-How (excluding any Know-How used or held
for use to manufacture products under any Master Manufacturing and Supply
Agreement) owned and Controlled by the applicable Pfizer Licensor as of such
Pfizer Licensor’s LE Date to the extent used or held for use by the
corresponding Company Licensee for such Animal Health R&D Molecules Product as
of such LE Date.
“Animal Health R&D Molecules Product” means, for each Animal Health R&D Molecule
(which, for clarity, excludes any Licensed Products), a pharmaceutical product
that contains such Animal Health R&D Molecule (whether such Animal Health R&D
Molecule is the sole active ingredient or in combination with other
therapeutically active ingredients in such pharmaceutical product).
“Antibody A Product” means a biopharmaceutical product that contains one or more
antibodies that, from time to time, the Parties identify as, and agree in
writing are, antibodies contained in the Antibody A Product.
“Antibody A Product Know-How” means, for each Antibody A Product, any Compound
Know-How owned and Controlled by the applicable Pfizer Licensor as of such
Pfizer Licensor’s LE Date (a) to the extent used or held for use by the
corresponding Company Licensee for such Antibody A Product as such LE Date or
(b) that is New Antibody A Product Know-How that relates to such Antibody A
Product, excluding in each of the foregoing (a) and (b), the Antibody A Product
Patent Rights.
“Antibody A Product Patent Rights” means, for each Antibody A Product, to the
extent owned and Controlled by the applicable Pfizer Licensor as of such Pfizer
Licensor’s LE Date, all (a) Patent Rights that are filed after the Effective
Date that Cover any Antibody A Product Know-How that relates to such Antibody A
Product to the extent such Know-How exists as of such LE Date and such Patent
Rights are filed by a Pfizer Licensor or any of its Affiliates; (b) the New
Antibody A Product Patent Rights that Cover such Antibody A Product;
(c) divisionals, continuations, and continuations-in-part that claim priority to
any Patent Rights described in subsections (a) and (b) to the extent the claims
thereof are entirely supported by such Patent Rights; (d) Patent Rights that
issue from the patent applications described in subsections (a), (b) and (c);
(e) reissues, renewals, extensions, or additions of the Patent Rights described
in subsections (a), (b), (c) and (d); and (f) foreign equivalents of the Patent
Rights described in subsections (a), (b), (c), (d) and (e).
“Antibody A Termination Notice” has the meaning set forth in Section 2.1.4(b).
“Anti-Protein X Current Animal Product” means a biopharmaceutical product that
contains one or more antibodies that, from time to time, the Parties identify
as, and agree in writing are, antibodies contained in an Anti-Protein X Current
Animal Product.
“Anti-Protein X Current Human Product” means the product that, from time to
time, the Parties identify as, and agree in writing is, the Anti-Protein X
Current Human Product.
“Anti-Protein X Current Product Event” has the meaning set forth in
Section 2.1.3(b)(i).
“Anti-Protein X Know-How” means, for each Anti-Protein X Restricted Product and
Anti-Protein X Other Product, any Compound Know-How owned and Controlled by the
applicable Pfizer Licensor as of such Pfizer Licensor’s LE Date (a) to the
extent used or held for use by the corresponding Company Licensee for such
Anti-Protein X Restricted Product or Anti-Protein X Other Product (as
applicable) as of such LE Date or (b) that is New Anti-Protein X Know-How that
relates to such Anti-Protein X Restricted Product or Anti-Protein X Other
Product (as applicable), excluding in each of the foregoing (a) and (b), the
Anti-Protein X Patent Rights.
“Anti-Protein X Other Products” means the products that, from time to time, the
Parties identify as, and agree in writing are, Anti-Protein X Other Products.




--------------------------------------------------------------------------------




“Anti-Protein X Patent Rights” means, for each Anti-Protein X Restricted Product
and Anti-Protein X Other Product, to the extent owned and Controlled by the
applicable Pfizer Licensor as of such Pfizer Licensor’s LE Date, all (a) Patent
Rights that, from time to time, the Parties identify as, and agree in writing
are, Anti-Protein X Patent Rights; (b) the New Anti-Protein X Patent Rights that
Cover such Anti-Protein X Restricted Product or Anti-Protein X Other Product (as
applicable); (c) divisionals, continuations, and continuations-in-part that
claim priority to any Patent Rights described in subsections (a) and (b) to the
extent the claims thereof are entirely supported by such Patent Rights;
(d) Patent Rights that issue from the patent applications described in
subsections (a), (b) and (c); (e) reissues, renewals, extensions, or additions
of the Patent Rights described in subsections (a), (b), (c) and (d); and
(f) foreign equivalents of the Patent Rights described in subsections (a), (b),
(c), (d) and (e).
“Anti-Protein X Restricted Products” means the products that, from time to time,
the Parties identify as, and agree in writing are, Anti-Protein X Restricted
Products.
“Applicable Laws” means all applicable laws, statutes, rules, regulations, and
guidelines, including all applicable standards or guidelines promulgated by any
applicable Governmental Authority (including cGCP, cGMP, and cGLP).
“Assigned Patent Rights” has the meaning set forth in Section 13.1.6(b).
“Audited Party” has the meaning set forth in Section 5.3.1.
“Auditing Party” has the meaning set forth in Section 5.3.1.
“Bankruptcy Code” has the meaning set forth in Section 16.2.2.
“Biopharma Know-How” means, for each Biopharma Product, any Compound Know-How
owned and Controlled by the applicable Pfizer Licensor as of such Pfizer
Licensor’s LE Date (a) to the extent used or held for use by the corresponding
Company Licensee for such Biopharma Product as of such LE Date or (b) that is
New Biopharma Know-How that relates to such Biopharma Product, excluding in each
of the foregoing (a) and (b), the Biopharma Patent Rights.
“Biopharma Patent Rights” means, for each Biopharma Product, to the extent owned
and Controlled by the applicable Pfizer Licensor as of such Pfizer Licensor’s LE
Date, all (a) Patent Rights that, from time to time, the Parties identify as,
and agree in writing are, Biopharma Patent Rights; (b) Patent Rights that are
filed after the Effective Date that Cover any Biopharma Know-How that relates to
such Biopharma Product to the extent such Know-How exists as of such LE Date and
such Patent Rights are filed by such Pfizer Licensor or any of its Affiliates;
(c) the New Biopharma Patent Rights that Cover such Biopharma Product;
(d) divisionals, continuations, and continuations-in-part that claim priority to
any Patent Rights described in subsections (a), (b) and (c) to the extent the
claims thereof are entirely supported by such Patent Rights; (e) Patent Rights
that issue from the patent applications described in subsections (a), (b),
(c) and (d); (f) reissues, renewals, extensions, or additions of the Patent
Rights described in subsections (a), (b), (c), (d) and (e); and (g) foreign
equivalents of the Patent Rights described in subsections (a), (b), (c), (d),
(e) and (f).
“Biopharma Products” means the biopharmaceutical products that, from time to
time, the Parties identify as, and agree in writing are, Biopharma Products.
“Calendar Quarter” means each successive three (3) calendar month period
commencing on January 1, April 1, July 1, and October 1.
“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31.
“Cell Line A” means (a) the cell line Controlled by Pfizer that, from time to
time, the Parties identify as, and agree in writing is, Cell Line A or (b) any
improvement, modification or derivative thereof.
“Cell Line A Derived Components” has the meaning set forth in Section 2.1.14(b).
“Cell Line A Know-How” means, to the extent owned and Controlled by the
applicable Pfizer Licensor as of such Pfizer Licensor’s LE Date, all Know-How
that is embodied in Cell Line A.
“Cell Line A Patent Rights” means, to the extent owned and Controlled by the
applicable Pfizer Licensor as of such Pfizer Licensor’s LE Date, all (a) Patent
Rights that, from time to time, the Parties identify as, and agree in writing
are, Cell Line A Patent Rights, (b) Patent Rights that are filed after the
Effective Date that Cover any Cell Line A Know-How to the extent such Know-How
exists as such LE Date; (c) divisionals, continuations, and
continuations-in-part that claim priority to any Patent Rights described in
subsections (a) and (b) to the extent the claims thereof are entirely supported
by such Patent




--------------------------------------------------------------------------------




Rights; (d) Patent Rights that issue from the patent applications described in
subsections (a), (b) and (c); (e) reissues, renewals, extensions, or additions
of the Patent Rights described in subsections (a), (b), (c) and (d); and
(f) foreign equivalents of the Patent Rights described in subsections (a), (b),
(c), (d) and (e).
“cGCP” means the then current good clinical practice standards promulgated or
endorsed by each applicable Regulatory Authority, including the guidelines
promulgated by the applicable Governmental Authorities.
“cGLP” means the then current good laboratory practice standards promulgated or
endorsed by each applicable Regulatory Authority, including the guidelines
promulgated by the applicable Governmental Authorities.
“cGMP” means the then current good manufacturing practice standards promulgated
or endorsed by each applicable Regulatory Authority, including the guidelines
promulgated by the applicable Governmental Authorities.
“CMC Information” means the chemistry, manufacturing, and control information
required for the submission of an INAD, Regulatory Approval Application, or IND.
“Company Business” means the business of discovery, research, development,
manufacturing, formulation, licensing, marketing, distribution of, and leasing
and/or selling of products, including pharmaceuticals (including pesticides),
nutritionals, crop pesticides and biologicals (including vaccines, biologics,
antibodies, hormones, large molecule therapeutics, proteins and peptides),
diagnostic products, biodevices, genetic tests and services solely to the extent
applicable to non-human animals for the Company Field, in each case, as
conducted as of the Effective Date, but excluding all of the other products,
services or businesses of Pfizer or any of its Affiliates, including Pfizer’s
human pharmaceutical, consumer health and nutrition businesses.
“Company Field” means the diagnosis, prevention, palliation, or treatment of any
disease, disorder, syndrome, or condition (including pest infestation) in
non-human animals solely for non-human animals (and not, for clarity, humans)
and the use of pesticides on crops. For clarity, the Company Field (a) excludes
uses in non-human animals for the research, development, manufacture, or
commercialization of any products to diagnose, prevent, palliate, or treat any
disease, disorder, syndrome or condition in humans and (b) includes the
treatment of non-human animals that may indirectly impact the health of humans,
including uses for food safety and/or environmental vector-borne disease control
where such disease control may impact both non-human animals and humans.
“Company Licensee” means, with respect to:
(a)each Shared Commercial Product Patent Right, Biopharma Patent Right and
Anti-Protein X Patent Right (excluding in each case, the New IP), that member of
the Company Group that, from time to time, the Parties identify as, and agree in
writing is, the Company Licensee thereof,
(b)any Antibody A Product Patent Right (excluding the New IP), New IP, and any
Licensed Know-How (excluding the New IP), in each case, owned by a Pfizer
Licensor, that member of the Company Group that corresponds to such Pfizer
Licensor on Schedule 1.1(a),
(c)any Third Party IP, that member of the Company Group that, from time to time,
the Parties identify as, and agree in writing is, the Company Licensee, and
(d)any New IP owned by a Company Licensee, such Company Licensee.
“Company Material Indebtedness” means any Indebtedness of the Company or of any
Person whose Indebtedness the Company has guaranteed or for which the Company is
otherwise obligated that is equal to or in excess of One Hundred Million U.S.
Dollars ($100,000,000).
“Company Submissions” has the meaning set forth in Section 6.1.
“Company Termination Event” has the meaning set forth in Section 16.3.2.
“Compound Class” means a chemical class or group comprised of structurally
related compounds which are homologs, isomers, analogs, or derivatives of one
another, as reasonably determined by the applicable Pfizer Licensor.
“Confidential Information” has the meaning set forth in Section 7.1.
“Control” and “Controlled” means with respect to any Patent Rights, Know-How or
tangible materials, possession by a Party or its Affiliates of the right (other
than pursuant to a license granted under this Agreement), whether directly or
indirectly, to grant rights or access to, or to grant a license or a sublicense
under, such Patent Rights, Know-How or tangible materials as provided for
herein, without violating the terms of any agreement with, or rights of, a Third
Party. For clarity, if a




--------------------------------------------------------------------------------




Party or its Affiliates can only grant a license or sublicense or provide access
or rights of limited scope, for a specific purpose or under certain conditions
(including as a result of any Encumbrances), “Control” or “Controlled” shall be
construed to so limit such license, sublicense or provision (as applicable).
“Controlling Party” has the meaning set forth in Section 13.2.4.
“Cover”, “Covered” and “Covering” means, with respect to a Patent Right subject
to this Agreement, in the absence of a license to a claim thereof, the research,
development, manufacture, use, sale, offer for sale, or importation of the
applicable invention, discovery, process, or product would infringe such claim
(or, in the case of a claim that has not yet issued, would infringe such claim
if it were to issue).
“Defense Action” has the meaning set forth in Section 13.3.1.
“Disclosing Party” has the meaning set forth in Section 7.1.
“Dispute” has the meaning set forth in Section 17.4.1.
“Dossier Controlling Party” has the meaning set forth in Section 6.3.2.
"Effective Date" has the meaning set forth in the Introduction.


“EMA” means the European Medicines Agency or any successor agency thereto.
“Encumbrance” means any Third Party restrictions or limitations (to the extent
such restrictions or limitations exist as of the Effective Date) on a Pfizer
Licensor’s or its Affiliates’ ability to grant a license or other rights to the
applicable Company Licensee pursuant to this Agreement, including (a) the terms
of any licenses granted by or to such Pfizer Licensor or any of its Affiliates,
(b) the terms of any other agreements that relate to the Licensed IP and/or
rights granted to the applicable Company Licensee hereunder, and (c) ownership
by, or other rights of, a Third Party. The Encumbrances include any agreements
that, from time to time, the Parties identify as, and agree in writing are,
Encumbrances.
“Exclusive Licensed Patent Rights” means the Shared Commercial Product Patent
Rights, Biopharma Patent Rights, Antibody A Product Patent Rights, and
Anti-Protein X Patent Rights (to the extent that an Anti-Protein X Current
Product Event has occurred and the sixty (60) day period following such
Anti-Protein X Current Product Event has expired), excluding all Non-Exclusive
Licensed Patent Rights.
“FCPA” has the meaning set forth in Section 8.4.1.
“FDA” means the United States Food and Drug Administration or any successor
agency thereto.
“Filing Party” has the meaning set forth in Section 6.3.1.
“FTE” means the equivalent of a full-time individual’s work time for a twelve
(12) month period (consisting of eighteen hundred (1800) hours during such
twelve (12) month period (excluding vacations and holidays)). For clarity, in
the event that an individual works partially on an activity during a twelve
(12) month period, the related FTE shall be determined on a pro rata basis
according to the total number of hours such individual spent on such activity
during such period.
“FTE Cost” means, for any period, the FTE Rate multiplied by the applicable
number of FTEs in such period.
“FTE Rate” means the price of one (1) FTE to conduct the Prosecution Activities
in connection with the Shared Commercial Product Patent Rights, Biopharma Patent
Rights, Anti-Protein X Patent Rights and Antibody A Product Patent Rights per
twelve (12) month period (consisting of eighteen hundred (1800) hours during
such twelve (12) month period (excluding vacations and holidays)), which price
shall be Two Hundred Fifty Thousand US Dollars (US$250,000.00).
“GAAP” means accounting principles generally accepted in the United States of
America, as consistently applied.
“General Know-How” means, to the extent owned and Controlled by the applicable
Pfizer Licensor as of such Pfizer Licensor’s LE Date, any Know-How (excluding
Compound Know-How and Scheduled Other Know-How) of a general nature, such as
general knowledge, ideas, concepts, know-how, or techniques that, as of such LE
Date, (a) is in the possession of corresponding Company Licensee and (b) is used
or held for use by such Company Licensee in the Company Business as such
business is conducted as of such LE Date. For clarity, General Know-How includes
Know-How retained in the unaided memories of the Company Licensees’ and their
Affiliates’ employees.




--------------------------------------------------------------------------------




“Global Separation Agreement” means that certain Global Separation Agreement by
and between Pfizer and the Company, dated on or about the date hereof.
“Government” has the meaning set forth in Section 8.4.2.
“Government Official” has the meaning set forth in Section 8.4.2.
“Governmental Authority” means any nation or government, any state,
municipality, or other political subdivision thereof, or any entity, body,
agency, commission, department,
board, bureau, court, tribunal, or other instrumentality, whether federal,
state, local, regional, domestic, foreign, or multinational, exercising
executive, legislative, judicial, regulatory, administrative, or other similar
functions of, or pertaining to, government or any executive official thereof.
“Green Book Filings” means any submission to the FDA’s Green Book as required
under the Generic Animal Drug and Patent Term Restoration Act and any foreign
equivalents thereof.
“INAD” means (a) an Investigational New Animal Drug Application (as defined by
Applicable Law) submitted to the FDA for authorization for clinical
investigation of a pharmaceutical product in the Company Field or (b) any
foreign equivalent thereof that is submitted to applicable Regulatory
Authorities in other countries or regulatory jurisdictions in the Territory.
"IND" means (a) an Investigational New Drug Application (as defined by
Applicable Law) submitted to the FDA for authorization for clinical
investigation of a pharmaceutical product in the Pfizer Field or (b) any foreign
equivalent thereof that is submitted to applicable Regulatory Authorities in
other countries or regulatory jurisdictions in the Territory.
“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, or other encumbrance on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all guarantees by such Person of indebtedness of others, (h) all
capital lease obligations of such Person and (i) all securities or other similar
instruments convertible or exchangeable into any of the foregoing, but excluding
daily cash overdrafts associated with routine cash operations.
“Indemnifying Party” has the meaning set forth in Section 9.2.1.
“Indemnitees” has the meaning set forth in Section 9.1.
“Indemnity Payment” has the meaning set forth in Section 9.2.1.
“Infringement Notice” has the meaning set forth in Section 13.2.1.
“Know-How” means all information and know-how, including clinical, technical,
scientific, and medical information, practices, techniques, methods, processes,
inventions, developments, specifications, formulations, structures, trade
secrets, analytical and quality control information and procedures,
pharmacological, toxicological, and clinical test data and results, stability
data, studies and procedures, and regulatory information.
“Knowledge” has the meaning set forth in Schedule 1.1(b).
“LE Date” means, with respect to each Pfizer Licensor and Company Licensee,
respectively, those dates set forth on Schedule 1.1(a).
“Licensed IP” means all (a) Licensed Patent Rights, (b) Licensed Know-How and
(c) Third Party IP.
“Licensed Know-How” means all (a) Shared Commercial Product Know-How,
(b) Biopharma Know-How, (c) Abandoned/Assigned Patent Know-How, (d) Scheduled
Other Know-How, (e) General Know-How, (f) New Know-How (to the extent owned and
Controlled by a Pfizer Licensor), (g) Animal Health Commercial Products
Know-How, (h) Animal Health Other R&D Products Know-How, (i) Animal Health R&D
Molecules Know-How, (j) Antibody A Product Know-How, (k) Anti-Protein X
Know-How, (l) Know-How that is included in the Third Party IP, (m) Material A
Know-How and (n) Cell Line A Know-How.




--------------------------------------------------------------------------------




“Licensed Patent Rights” means all (a) Shared Commercial Product Patent Rights,
(b) Biopharma Patent Rights, (c) Anti-Protein X Patent Rights, (d) Antibody A
Product Patent Rights, (e) New Patent Rights (to the extent owned and Controlled
by a Pfizer Licensor), (f) Cell Line A Patents Rights and (g) Vaccine Y and Z
Patent Rights.
“Licensed Product” means all (a) Abandoned/Assigned Patent Other Products;
(b) Abandoned/Assigned Patent Scheduled Products; (c) Animal Health R&D
Molecules Products; (d) Antibody A Products; (e) Biopharma Products, (f) Shared
Commercial Products, (g) Anti-Protein X Restricted Products, (f) Anti-Protein X
Other Products and (h) products that are Covered by, or contain, embody, or
incorporate, any Third Party IP that is licensed to a Company Licensee
hereunder.
“Master Manufacturing and Supply Agreement” means those certain Master
Manufacturing and Supply Agreements entered into by the Parties as of October 1,
2012 (as amended from time to time).
“Material A” means the material Controlled by Pfizer that, from time to time,
the Parties identify as, and agree in writing is, Material A.
“Material A Know-How” means, to the extent owned and Controlled by the
applicable Pfizer Licensor as of such Pfizer Licensor’s LE Date, all Know-How
that is embodied in Material A.
“New Antibody A Product IP” means the New Antibody A Product Know-How and the
New Antibody A Product Patent Rights.
“New Antibody A Product Know-How” means any Know-How invented or otherwise
generated by or on behalf of a Company Licensee, its Affiliates, or its
Sublicensees in connection with exercising the license granted to such Company
Licensee pursuant to Section 2.1.4 (excluding the New Antibody A Product Patent
Rights).
“New Antibody A Product Patent Rights” means any Patent Rights that Cover any
(a) Antibody A Product Know-How (excluding the Antibody A Product Patent Rights
that have been filed as of the Effective Date) to the extent such Patent Right
is filed by a Company Licensee or any of its Affiliates or (b) any Know-How
invented or otherwise generated by or on behalf of a Company Licensee, its
Affiliates or its Sublicensees in connection with exercising the license granted
to such Company Licensee pursuant to Section 2.1.4.
“New Anti-Protein X IP” means the New Anti-Protein X Know-How and the New
Anti-Protein X Patent Rights.
“New Anti-Protein X Know-How” means any Know-How invented or otherwise generated
by or on behalf of a Company Licensee, its Affiliates, or its Sublicensees in
connection with exercising the license granted to such Company Licensee pursuant
to Section 2.1.3 (excluding the New Anti-Protein X Patent Rights).
“New Anti-Protein X Patent Rights” means any Patent Rights that Cover any
Know-How invented or otherwise generated by or on behalf of a Company Licensee,
its Affiliates or its Sublicensees in connection with exercising the license
granted to such Company Licensee pursuant to Section 2.1.3.
“New Biopharma IP” means the New Biopharma Know-How and the New Biopharma Patent
Rights.
“New Biopharma Know-How” means any Know-How invented or otherwise generated by
or on behalf of a Company Licensee, its Affiliates, or its Sublicensees in
connection with exercising the license granted to such Company Licensee pursuant
to Section 2.1.2 (excluding the New Biopharma Patent Rights).
“New Biopharma Patent Rights” means any Patent Rights that Cover any
(a) Biopharma Know-How (excluding the Biopharma Patent Rights that have been
filed as of the Effective Date) to the extent such Patent Right is filed by a
Company Licensee or any of its Affiliates or (b) any Know-How invented or
otherwise generated by or on behalf of a Company Licensee, its Affiliates or its
Sublicensees in connection with exercising the license granted to such Company
Licensee pursuant to Section 2.1.2.
“New IP” means all (a) New Biopharma IP, (b) New Shared Commercial Product IP,
(c) New Anti-Protein X IP and (d) New Antibody A Product IP.
“New Know-How” means all (a) New Biopharma Know-How, (b) New Shared Commercial
Product Know-How, (c) New Anti-Protein X Know-How and (d) New Antibody A Product
Know-How.
“New Patent Rights” means all (a) New Biopharma Patent Rights, (b) New Shared
Commercial Product Patent Rights, (c) New Anti-Protein X Patent Rights and
(d) New Antibody A Product Patent Rights.




--------------------------------------------------------------------------------




“New Shared Commercial Product IP” means the New Shared Commercial Product
Know-How and the New Shared Commercial Product Patent Rights.
“New Shared Commercial Product Know-How” means any Know-How invented or
otherwise generated by or on behalf of a Company Licensee, its Affiliates, or
its Sublicensees in connection with exercising the license granted to such
Company Licensee pursuant to Section 2.1.1 (excluding the New Shared Commercial
Product Patent Rights and any Know-How used or held for use to manufacture
products under any Master Manufacturing and Supply Agreement).
“New Shared Commercial Product Patent Rights” means any Patent Rights (except
any Patent Rights used or held for use to manufacture products under any Master
Manufacturing and Supply Agreement) that Cover any (a) Shared Commercial Product
Know-How (excluding the Shared Commercial Product Patent Rights that have been
filed as of the Effective Date) to the extent such Patent Right is filed by a
Company Licensee or any of its Affiliates or (b) any Know-How invented or
otherwise generated by or on behalf of a Company Licensee, its Affiliates or its
Sublicensees in connection with exercising the license granted to such Company
Licensee pursuant to Section 2.1.1.
“New York Courts” has the meaning set forth in Section 17.4.2(c).
“Non-Controlling Party” has the meaning set forth in Section 13.2.4.
“Non-Exclusive Licensed Patent Rights” means those Patent Rights for which the
Company’s license is non-exclusive, including pursuant to Sections 13.1.3(b) and
13.1.6(c).
“Orange Book Filings” means (a) in the United States, any submissions to the
FDA’s publication, entitled Approved Drug Products with Therapeutic Equivalence
Evaluations, as may be amended from time to time and any successor publication
thereof and (b) outside the United States, any foreign equivalents thereof.
“Paragraph IV Certification” means any certification filed pursuant to 21 U.S.C.
§ 355(b)(2)(A)(iv), 21 U.S.C. § 355(j)(2)(A)(vii)(IV), or any comparable
Applicable Law (or any amendment or successor statute thereto) in any country or
regulatory jurisdiction in the Territory.
“Patent Rights” means all national, regional, and international patents, patent
applications, invention disclosures, and all related continuations,
continuations-in-part, divisionals, provisionals, renewals, reissues,
re-examinations, additions, extensions (including all supplementary protection
certificates), and all foreign equivalents thereof.
“Pfizer Field” means all fields other than the Company Field, including the
diagnosis, prevention, palliation, or treatment of any disease, disorder,
syndrome, or condition in humans.
“Pfizer Licensor” means, with respect to:
(a)each Shared Commercial Product Patent Right, Biopharma Patent Right, and
Anti-Protein X Patent Right (excluding, in each case, the New Patent Rights),
that member of the Pfizer Group that, from time to time, the Parties identify
as, and agree in writing is, the Pfizer Licensor thereof,
(b)any New IP and any Licensed Know-How (excluding the New Know-How) that is
licensed hereunder by a Pfizer Licensor, that member of the Pfizer Group that
owns such Patent Rights and/or Know-How (as applicable),
(c)any Third Party IP, that member of the Pfizer Group that, from time to time,
the Parties identify as, and agree in writing is, the Pfizer Licensor thereof,
and
(d)any New IP owned by a Company Licensee, that member of the Pfizer Group
identified as the Pfizer Licensor that corresponds to such Company Licensee on
Schedule 1.1(a).
“Pfizer Material Indebtedness” means any Indebtedness of Pfizer or of any Person
whose Indebtedness Pfizer has guaranteed or for which Pfizer is otherwise
obligated that is equal to or in excess of Five Hundred Million U.S. Dollars
($500,000,000).
“Pfizer Submissions” has the meaning set forth in Section 6.2.
“Prosecuting Party” has the meaning set forth in Section 13.1.7.
“Prosecution Activities” has the meaning set forth in Section 13.1.1.
“Receiving Party” has the meaning set forth in Section 7.1.




--------------------------------------------------------------------------------




“Records” has the meaning set forth in Section 4.2.
“Reference Filings” means, with respect to each Pfizer Licensor and Company
Licensee, to the extent Controlled by the applicable Party, the INDs, INADs,
Regulatory Approval Applications, Regulatory Approvals and any other regulatory
filings, submissions, and approvals, including the CMC Information and quality,
nonclinical, and clinical information included therein, with respect to the
Licensed Products, submitted by or on behalf of such Pfizer Licensor or Company
Licensee (as applicable), its respective Affiliates or with respect to such
Company Licensee, the Sublicensees, to the applicable Regulatory Authority.
“Regulatory Approval” means the approval, registration, license, or
authorization of a Regulatory Authority necessary for the manufacture,
distribution, use, promotion and sale of a pharmaceutical or biological product
for one or more indications in a country or
other regulatory jurisdiction in the Pfizer Field or the Company Field,
including approval of New Drug Applications, Biologics License Applications and
New Animal Drug Applications (each as defined by Applicable Law) in the United
States and Marketing Authorisations (as defined by Applicable Law) in the
European Union.
“Regulatory Approval Application” means an application that is submitted to a
Regulatory Authority and the approval of which is necessary to obtain Regulatory
Approval, including New Drug Applications and New Animal Drug Applications in
the United States and Marketing Authorisations in the European Union.
“Regulatory Authority” means any supranational, federal, national, regional,
state, provincial, or local regulatory agency, department, bureau, commission,
council, or other government entity, that regulates or otherwise exercises
authority with respect to manufacturing, research, development, or
commercialization of pharmaceutical or biological products in any country or
regulatory jurisdiction, including the FDA, USDA and EMA.
“Regulatory Documentation” means any Regulatory Approval Applications,
Regulatory Approvals, and other regulatory submissions made by a Party to a
Regulatory Authority.
“Regulatory Dossier” has the meaning set forth in Section 6.3.1.
“Request” has the meaning set forth in Section 17.4.1(a).
“Rules” has the meaning set forth in Section 17.4.2(a).
“Scheduled Other Know-How” means, to the extent owned and Controlled by the
applicable Pfizer Licensor as of such Pfizer Licensor’s LE Date, any Know-How
(excluding all Compound Know-How) that from time to time, the Parties identify
as, and agree in writing is, Scheduled Other Know-How.
“Scripps Agreement” means the License Agreement, by and between the Scripps
Research Institute and COVX Pharmaceuticals, which was effective as of April 12,
2002 (as amended from time to time).
“Scripps Improvement” has the meaning set forth in Section 2.1.12(b).
“Senior Executives” means those individuals set forth on Schedule 1.1(c) (or an
equivalent or successor position thereof), as such position is understood by the
Parties as of the Effective Date.
“Shared Commercial Product” means the products that, from time to time, the
Parties identify as, and agree in writing are, Shared Commercial Products.
“Shared Commercial Product Know-How” means, for each Shared Commercial Product,
any Compound Know-How (excluding any Know-How used or held for use to
manufacture products under any Master Manufacturing and Supply Agreement) owned
and Controlled by the applicable Pfizer Licensor as of such Pfizer Licensor’s LE
Date (a) to the extent used or held for use by the corresponding Company
Licensee for such Shared Commercial Product as of such LE Date or (b) that is
New Shared Commercial Product Know-How that relates to such Shared Commercial
Product, excluding in each of the foregoing (a) and (b), the Shared Commercial
Product Patent Rights.
“Shared Commercial Product Patent Rights” means, for each Shared Commercial
Product, to the extent owned and Controlled by the applicable Pfizer Licensor as
of such Pfizer Licensor’s LE Date, all (a) Patent Rights that, from time to
time, the Parties identify as, and agree in writing are, Shared Commercial
Product Patent Rights; (b) Patent Rights that Cover any Shared Commercial
Product Know-How that relates to such Shared Commercial Product to the extent
such Know-How exists as of such LE Date and such Patent Rights are filed by such
Pfizer Licensor or any of its Affiliates; (c) the New Shared




--------------------------------------------------------------------------------




Commercial Product Patent Rights that Cover such Shared Commercial Product;
(d) divisionals, continuations, and continuations-in-part that claim priority to
any Patent Rights described in subsections (a), (b) and (c) to the extent the
claims thereof are entirely supported by such Patent Rights; (e) Patent Rights
that issue from the patent applications described in subsections (a), (b),
(c) and (d); (f) reissues, renewals, extensions, or additions of the Patent
Rights described in subsections (a), (b), (c), (d) and (e); and (g) foreign
equivalents of the Patent Rights described in subsections (a), (b), (c), (d),
(e) and (f), except, in each of the foregoing (a) through (g), any Patent Rights
used or held for use to manufacture products under any Master Manufacturing and
Supply Agreement.
“Sublicense Agreement” has the meaning set forth in Section 2.2.2.
“Sublicensee” has the meaning set forth in Section 2.2.1.
“Surviving Provisions” has the meaning set forth in Section 16.3.4.
“Term” has the meaning set forth in Section 16.1.
“Territory” means worldwide.
“Third Party” means a Person other than a Party or an Affiliate of a Party.
“Third Party Agreements” means, with respect to Licensed IP, those agreements
that, from time to time, the Parties identify as, and agree in writing are,
Third Party Agreements, excluding, for clarity, the Master Manufacturing and
Supply Agreement.
“Third Party Claim” has the meaning set forth in Section 9.3.1.
“Third Party Infringement” has the meaning set forth in Section 13.2.1.
“Third Party IP” means, to the extent Controlled by the applicable Pfizer
Licensor, the Patent Rights and Know-How that are licensed or sublicensed to
Pfizer or any of its Affiliates pursuant to the Third Party Agreements.
“Third Party Payments” has the meaning set forth in Section 5.1.
“USDA” means the United States Department of Agriculture and any successor
agency thereto.
“Vaccine Y and Z” shall mean the vaccines that, from time to time, the Parties
identify as, and agree in writing are, Vaccine Y and Z.
“Vaccine Y and Z Patent Rights” means, to the extent owned and Controlled by the
applicable Pfizer Licensor as of such Pfizer Licensor’s LE Date, all (a) Patent
Rights that, from time to time, the Parties identify as, and agree in writing
are, Vaccine Y and Z Patent Rights; (b) divisionals, continuations, and
continuations-in-part that claim priority to any Patent Rights described in
subsection (a) to the extent the claims thereof are entirely supported by such
Patent Rights; (c) Patent Rights that issue from the patent applications
described in subsections (a) and (b); (d) reissues, renewals, extensions, or
additions of the Patent Rights described in subsections (a), (b) and (c); and
(e) foreign equivalents of the Patent Rights described in subsections (a), (b),
(c) and (d).
2. LICENSES
2.1     Licenses to the Company Licensees.
2.1.1     Shared Commercial Product Patent Rights and Shared Commercial Product
Know-How. Subject to the terms and conditions of this Agreement, with respect to
each Shared Commercial Product, Pfizer hereby grants, and shall cause each
Pfizer Licensor to grant, to the applicable Company Licensee a royalty-free,
fully paid-up, sublicensable (subject to Section 2.2), exclusive (including as
to Pfizer and its Affiliates) license in, to, and under the applicable Shared
Commercial Product Patent Rights and Shared Commercial Product Know-How to
research, develop, make, have made, use, sell, offer for sale, export and import
such Shared Commercial Product solely in the Company Field in the Territory;
provided that such license shall not include rights to, and the applicable
Company Licensee shall not, use the Shared Commercial Product Patent Rights or
Shared Commercial Product Know-How to create, design, or synthesize any Analogs
of any compounds included in the Shared Commercial Products or products
containing such Analogs.
2.1.2     Biopharma Patent Rights and Biopharma Know-How. Subject to the terms
and conditions of this Agreement, with respect to each Biopharma Product, Pfizer
hereby grants, and shall cause each Pfizer Licensor to grant, to the




--------------------------------------------------------------------------------




applicable Company Licensee a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), exclusive (including as to Pfizer and its Affiliates)
license in, to, and under the applicable Biopharma Patent Rights and Biopharma
Know-How to research, develop, make, have made, use, sell, offer for sale,
export and import such Biopharma Product solely in the Company Field in the
Territory; provided that such license shall not include rights to, and the
applicable Company Licensee shall not, use the Biopharma Patent Rights or
Biopharma Know-How to create, design, or synthesize any Analogs of any compounds
included in the Biopharma Products or products containing such Analogs.
2.1.3     Anti-Protein X Patent Rights and Anti-Protein X Know-How.
(a)Anti-Protein X Other Products. Subject to Section 2.1.3(b) and the other
terms and conditions of this Agreement, Pfizer hereby grants, and shall cause
each Pfizer Licensor to grant, to the applicable Company Licensee a
royalty-free, fully paid-up, sublicensable (subject to Section 2.2),
non-exclusive license in, to, and under the Anti-Protein X Patent Rights and
Anti-Protein X Know-How to research, develop, make, have made, use, sell, offer
for sale, export and import the Anti-Protein X Other Products solely in the
Company Field in the Territory.
(b)Anti-Protein X Restricted Products.
(i)    The Company shall not, and shall ensure that the Company Licensees and
each of their respective Affiliates shall not, research, develop, make, have
made, use, sell, offer for sale, import or export (x) the Anti-Protein-X Current
Human Product or (y) unless and until Pfizer provides the Company with written
notice that an Anti-Protein X Current Product Event has occurred, any of the
Anti-Protein X Restricted Products. For purposes of this Section 2.1.3(b),
“Anti-Protein X Current Product Event” means (1) the FDA and the EMA have
granted Regulatory Approval to Pfizer or any of its Affiliates for the
Anti-Protein X Current Human Product in the Pfizer Field or (2) Pfizer provides
the Company with written notice that it has terminated all research,
development, manufacture and commercialization of the Anti-Protein X Current
Human Product (and all foreign equivalents thereof) being, and contemplated to
be, conducted by or on behalf of Pfizer and its Affiliates (including research,
development, manufacturing and commercialization being conducted by, with or
through a Third Party) as determined by Pfizer in its sole discretion.
(ii)    Upon occurrence of an Anti-Protein X Current Product Event, Pfizer shall
provide the Company with written notice thereof and upon providing such written
notice, Pfizer hereby grants, and shall cause each Pfizer Licensor to grant, to
the applicable Company Licensee, a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), license in, to and under the Anti-Protein X Patent
Rights and Anti-Protein X Know-How to research, develop, make, have made, use,
sell, offer for sale, export and import the Anti-Protein X Restricted Products
(including the Anti-Protein X Current Animal Product) solely in the Company
Field in the Territory. Such license shall be (1) exclusive (including as to
Pfizer and its Affiliates) with respect to the Anti-Protein X Current Animal
Product and (2) non-exclusive with respect to the Anti-Protein X Restricted
Products (other than the Anti-Protein X Current Animal Product).
2.1.4     Antibody A Product Patent Rights and Antibody A Product Know-How.
(a)Subject to Section 2.1.4(b) and the other terms and conditions of this
Agreement, Pfizer hereby grants, and shall cause each Pfizer Licensor to grant,
to the applicable Company Licensee a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), exclusive license in, to, and under the Antibody A
Product Patent Rights and the Antibody A Product Know-How to research, develop,
make, have made, use, sell, offer for sale, export and import Antibody A
Products solely in the Company Field in the Territory; provided that such
license shall not include rights to, and the applicable Company Licensee shall
not, use the Antibody A Product Patent Rights or Antibody A Product Know-How to
create, design, or synthesize any Analogs of any compounds in the Antibody A
Products or products containing such Analogs.
(b)Notwithstanding Section 2.1.4(a), the Company hereby acknowledges and agrees
(on behalf of itself and its Affiliates, including the Company Licensees) that
Pfizer has the right (in its sole discretion) to terminate the license granted
in Section 2.1.4 with respect to Antibody A Products upon thirty (30) days prior
written notice to the Company (“Antibody A Termination Notice”); provided that
upon such termination, Pfizer hereby grants, and shall cause each Pfizer
Licensor to grant, to the applicable Company Licensee a royalty-free, fully
paid-up, sublicensable (subject to Section 2.2), exclusive license in, to, and
under the Antibody A Product Patent Rights and the Antibody A Product Know-How
to research, develop, make, have made, use, sell, offer for sale, export and
import Alternative Antibody A Products solely in the Company Field in the
Territory. For purposes of this Section 2.1.4(b), “Alternative Antibody A
Product” means any biopharmaceutical product that contains the antibody selected
by Pfizer (in its sole discretion) from the antibodies that, from




--------------------------------------------------------------------------------




time to time, the Parties identify as, and agree in writing are, the antibodies
subject to this provision, which antibody Pfizer shall specify in the Antibody A
Termination Notice. Notwithstanding the foregoing, in the event and to the
extent that such termination is not permitted by, or must be delayed to comply
with, Applicable Law, the Parties shall discuss and mutually agree as to the
appropriate mechanism by which to delay or wind-down (as applicable) and, upon
Pfizer’s request, transfer to Pfizer or any designated Third Party or Affiliate
any activities related to the Antibody A Product.
2.1.5     Abandoned/Assigned Patent Know-How. Subject to the terms and
conditions of this Agreement, with respect to each Abandoned/Assigned Patent
Right, Pfizer hereby grants, and shall cause each Pfizer Licensor to grant, to
the applicable Company Licensee a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), license in, to, and under the corresponding
Abandoned/Assigned Patent Know-How to research, develop, make, have made, use,
sell, offer for sale, export and import the corresponding Abandoned/Assigned
Patent Scheduled Products and the Abandoned/Assigned Patent Other Products
solely in the Company Field in the Territory. Such license shall be exclusive
(including as to Pfizer and its Affiliates) with respect to the
Abandoned/Assigned Patent Scheduled Products and non-exclusive with respect to
the Abandoned/Assigned Patent Other Products.
2.1.6     Animal Health Commercial Products Know-How. Subject to the terms and
conditions of this Agreement, with respect to each Animal Health Commercial
Product (other than any Shared Commercial Products), Pfizer hereby grants, and
shall cause each Pfizer Licensor to grant, to the applicable Company Licensee a
royalty-free, fully paid-up, sublicensable (subject to Section 2.2), exclusive
(including as to Pfizer and its Affiliates) license in, to, and under the
applicable Animal Health Commercial Products Know-How to research, develop,
make, have made, use, sell, offer for sale, export and import such Animal Health
Commercial Product solely in the Company Field in the Territory.
2.1.7     Animal Health Other R&D Products Know-How. Subject to the terms and
conditions of this Agreement, with respect to each Animal Health Other R&D
Product, Pfizer hereby grants, and shall cause each Pfizer Licensor to grant, to
the applicable Company Licensee a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), exclusive (including as to Pfizer and its Affiliates)
license in, to, and under the applicable Animal Health Other R&D Products
Know-How to research, develop, make, have made, use, sell, offer for sale,
export and import such Animal Health Other R&D Product solely in the Company
Field in the Territory.
2.1.8     Animal Health R&D Molecules Know-How. Subject to the terms and
conditions of this Agreement, with respect to each Animal Health R&D Molecules
Product, Pfizer hereby grants, and shall cause each Pfizer Licensor to grant, to
the applicable Company Licensee a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), exclusive (including as to Pfizer and its Affiliates)
license in, to, and under the applicable Animal Health R&D Molecules Know-How to
research, develop, make, have made, use, sell, offer for sale, export and import
such Animal Health R&D Molecules Product solely in the Company Field in the
Territory. For clarity, the applicable Company Licensee shall have the right to
use the Animal Health R&D Molecules Know-How to create, design, or synthesize
any Analogs of any compounds included in the Animal Health R&D Molecules Product
or products containing such Analogs.
2.1.9     Scheduled Other Know-How. Subject to the terms and conditions of this
Agreement, Pfizer hereby grants, and shall cause each Pfizer Licensor to grant,
to the applicable Company Licensee a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), non-exclusive license in, to, and under the Scheduled
Other Know-How for all uses solely in the Company Field in the Territory. Pfizer
agrees that it shall not, and shall cause each Pfizer Licensor not to, convey,
sell, license or otherwise transfer any Scheduled Other Know-How for use in the
Company Field to a Third Party until the earlier of (a) three (3) years after
the date hereof and (b) termination of the R&D Agreement pursuant to
Section 20.2 (other than Section 20.2.1(a) or 20.2.3(a)) and Section 20.3 of the
R&D Agreement; provided that the foregoing restriction shall not apply to any
conveyance, sale, license or transfer of any Scheduled Other Know-How that is
part of a transaction or a series of transactions whereby a material portion of
the assets (including any such Scheduled Other Know-How) that is the subject of
such transaction or series of transactions is used, held for use or intended to
be used in the Pfizer Field.
2.1.10     General Know-How. Subject to the terms and conditions of this
Agreement, Pfizer hereby grants, and shall cause each Pfizer Licensor to grant,
to the applicable Company Licensee a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), non-exclusive license in, to, and under the General
Know-How for all uses solely in the Company Field in the Territory.
2.1.11     Vaccine Y and Z. Subject to the terms and conditions of this
Agreement, Pfizer hereby grants, and shall cause each Pfizer Licensor to grant,
to the applicable Company Licensee a royalty-free, fully paid-up, sublicensable
(subject to Section 2.2), non-exclusive license in, to, and under the Vaccine Y
and Z Patent Rights to research, develop, make, have made, use, sell, offer for
sale, export and import Vaccine Y and Z solely in the Company Field in the
Territory.
2.1.12     Third Party IP.




--------------------------------------------------------------------------------




(a)License. Subject to the terms and conditions of this Agreement (including any
restrictions, limitations and obligations that, from time to time, the Parties
identify and agree to in writing), Pfizer hereby grants, and shall cause each
Pfizer Licensor to grant, to the applicable Company Licensee a sublicense in,
to, and under the Third Party IP for those uses that, from time to time, the
Parties identify and agree to in writing to the extent that the applicable
Pfizer Licensor has the right to grant such rights pursuant to the applicable
Third Party Agreement. Unless the Parties otherwise agree in writing from
time-to-time, such sublicense shall be royalty-free (excluding, for clarity,
Third Party Payments, for which the Company Licensees shall be responsible in
accordance with Section 5.1), fully paid-up and sublicensable (subject to
Section 2.2).
(b)Right of First Negotiation. During the Term, each Company Licensee shall
promptly notify the applicable Pfizer Licensor in writing in the event that it
invents or otherwise generates any improvements, modifications, or upgrades to
any Third Party IP that are licensed to a Pfizer Licensor pursuant to the
Scripps Agreement or any Patent Rights that, from time to time, the Parties
identify as, and agree in writing are, the Patent Rights to which this Section
shall apply (“Scripps Improvements”). Upon receipt of such written notice from
such Company Licensee, the applicable Pfizer Licensor shall have thirty
(30) days to notify such Company Licensee that it intends to enter into
negotiations with such Company Licensee to be granted exclusive rights with
respect thereto. If such Pfizer Licensor does not so notify such Company
Licensee in writing within such thirty (30) day period that it intends to enter
into negotiations with such Company Licensee, then such Company Licensee shall
be permitted to license any Patent Rights or Know-How that it Controls and that
relates to the Scripps Improvements to any Third Party on any terms (subject to
the terms and conditions of the Scripps Agreement). In the event that such
Pfizer Licensor provides such Company Licensee with such a written notice that
it intends to enter into negotiations with such Company Licensee, such Pfizer
Licensor and such Company Licensee shall enter into good faith negotiations in
order to conclude an agreement within ninety (90) days from expiration of the
thirty (30) day period described in the foregoing sentence. In the event that
such Pfizer Licensor and Company Licensee do not enter into a definitive written
agreement within such ninety (90) day period, such Company Licensee may
thereafter negotiate with any Third Parties; provided that such Company Licensee
and its Affiliates may not enter into such an agreement with any Third Party on
terms which, taken as a whole, are substantially identical to, or materially
more favorable to such Third Party than, the terms last offered by such Company
Licensee to such Pfizer Licensor.
2.1.13     Material A.
(a)Consent to Supplier. Pfizer hereby consents, and shall notify its supplier of
Material A as of the Effective Date that it hereby consents, to such supplier
supplying Material A to the Company or its designated Affiliate, subject to the
terms and conditions agreed upon by such supplier and the Company.
(b)Permitted Uses. Pfizer hereby grants, and shall cause each Pfizer Licensor to
grant, to the applicable Company Licensee a royalty-free, fully paid-up,
sublicensable (subject to Section 2.2), non-exclusive license in, to, and under
the Material A Know-How solely to the extent necessary for such Company Licensee
to make products using Material A; provided that such products are researched,
developed, manufactured, used, sold, offered for sale, imported and exported
solely in the Company Field in the Territory. Notwithstanding anything to the
contrary, each Company Licensee shall not, and shall ensure that its Affiliates
do not, (i) analyze Material A or any component thereof for, or attempt to
determine, its chemical composition, or (ii) transfer Material A to any Third
Party or otherwise provide a Third Party with access thereto. For clarity,
Pfizer and its Affiliates (as applicable) retain all right, title and interest
in, to and under Material A and the Material A Know-How and nothing herein shall
be construed to transfer to, or create in, the Company or any other Company
Licensee any ownership interest in the foregoing.
2.1.14     Cell Line A.
(a)Transfer. If Pfizer has not done so prior to the Effective Date, reasonably
promptly following the Company’s written request, Pfizer shall transfer to the
Company samples of Cell Line A (as such cell line exists as of the Effective
Date) in sufficient quantity (as reasonably determined by Pfizer) to allow the
Company or its designated Affiliate to establish a viable quantity thereof
solely for purposes of exercising the license set forth in Section 2.1.14(b).
(b)License. Pfizer hereby grants, and shall cause each Pfizer Licensor to grant,
to the applicable Company Licensee a royalty-free, fully paid-up, non-exclusive
license in, to, and under the Cell Line A Patent Rights and Cell Line A Know-How
solely to the extent necessary for the Company to (i) use,




--------------------------------------------------------------------------------




improve, modify, and create derivatives of Cell Line A to make a viable quantity
of Cell Line A solely for use by the Company to the extent such use is expressly
permitted hereunder, (ii) use Cell Line A to make intermediates therefrom and
convert such intermediates into components of products solely for use in the
Company Field to the extent such use is expressly permitted hereunder (the “Cell
Line A Derived Components”), and (iii) research, develop, make, have made, use,
sell, offer for sale, import and export products that contain the Cell Line A
Derived Components solely for the Company Field in the Territory.
Notwithstanding anything to the contrary, the Company shall not transfer Cell
Line A to any Third Party or otherwise provide any Third Party with access
thereto. Pfizer and its Affiliates (as applicable) retain all right, title and
interest in, to and under Cell Line A, the Cell Line A Patent Rights and the
Cell Line A Know-How and nothing herein shall be construed to transfer to, or
create in, the Company or any other Company Licensee any ownership interest in
the foregoing.
2.2     Sublicense Rights.
2.2.1     Scope of Sublicenses. Subject to the terms and conditions of this
Agreement, the Company Licensees may sublicense the licenses and sublicenses
granted pursuant to Section 2.1 to Affiliates and except with respect to the
licenses granted under Section 2.1.13 and 2.1.14, Third Parties (each permitted
sublicensee, a "Sublicensee"); provided that the Company shall, or shall cause
the applicable Company Licensee to, (a) provide Pfizer with reasonable written
notice (which shall be provided no less than ten (10) Business Days) prior to
granting any such sublicense to a Third Party and such written notice shall
identify the applicable Third Party Sublicensee (if any); and (b) upon Pfizer's
reasonable written request, provide Pfizer with a list of all Affiliates that
are Sublicensees as of the date of the applicable request. Granting a sublicense
to a Sublicensee shall not relieve the Company Licensees of any of their
obligations hereunder and the Company Licensees shall remain responsible and
liable for their Sublicensees' compliance with all of the terms of this
Agreement applicable to the Company Licensees, their Affiliates and their
Sublicensees. Sublicensees may only grant further sublicenses if the Sublicensee
granting, and the Person to whom it is granting, such further sublicense are
each Affiliates of the Company Licensee that is granted a license pursuant to
Section 2.1 and in the event of such a further sublicense, such Person being
granted such sublicense shall be deemed to be a Sublicensee of such Company
Licensee hereunder. For clarity, any sublicense granted pursuant to this Section
shall be subject to the terms and conditions of any applicable agreements with
any Third Parties.
2.2.2     Sublicense Agreements. Each Company Licensee shall, and shall cause
each Sublicensee (as applicable) to, enter into a sublicense agreement with each
of its Sublicensees (each, a “Sublicense Agreement”). Each Sublicense Agreement
shall (a) be in writing if the applicable Sublicensee is a Third Party, (b) be
subject to, and consistent with, the terms of this Agreement (including all
Encumbrances), (c) preclude assignment of such Sublicense Agreement and
sublicensing of the licenses granted under such Sublicense Agreement to any
Third Parties without Pfizer’s prior written consent, (d) terminate upon
termination of this Agreement in accordance with the terms hereof, and
(e) include Pfizer as an intended third party beneficiary with the right to
enforce the terms of such Sublicense Agreement.
2.3     Encumbrances. The Company Licensees hereby acknowledge and agree that
the licenses and other rights granted to the Company Licensees pursuant to this
Agreement include rights to Patent Rights and Know-How that may be subject to
the Encumbrances and, accordingly, all of the terms of this Agreement shall be
subject to the Encumbrances. The Company Licensees shall, and shall ensure that
their Affiliates and Sublicensees, comply with the Encumbrances. If any Pfizer
Licensor’s ability to grant the licenses and sublicenses granted pursuant to
Section 2.1 requires first satisfying any preconditions, including obtaining a
Third Party’s consent, the Parties shall reasonably cooperate to satisfy such
preconditions; provided that the Pfizer Licensors and their Affiliates shall not
be obligated to breach any applicable agreement or offer to pay, or pay, any
money or offer to incur, or incur, any non-monetary obligations to satisfy any
such preconditions unless the applicable Company Licensee first agrees in a
writing reasonably acceptable to the applicable Pfizer Licensor to pay such
consideration and undertake all such obligations on the applicable Pfizer
Licensor’s behalf.
2.4     Pfizer Rights and Obligations.
2.4.1     Restrictions on Pfizer. The Pfizer Licensors and their Affiliates
shall not have any rights in, to or under any Shared Commercial Product Patent
Rights, Biopharma Patent Rights or Antibody A Product Patent Rights to research,
develop, make, have made, use, sell, offer for sale, export or import in the
Company Field any product that contains any specific compound that (a) is
expressly disclosed as embodying the invention to which such Shared Commercial
Product Patent Rights, Biopharma Patent Rights or Antibody A Product Patent
Rights (as applicable) relate or (b) a Pfizer Licensor or any of its Affiliates
obtains or otherwise identifies by analoging any compound described in the
foregoing (a).
2.4.2.     New Patent Rights. Subject to the terms and conditions of this
Agreement, the Company hereby grants, and shall cause each Company Licensee to
grant, to the applicable Pfizer Licensor a royalty-free, fully paid-up,




--------------------------------------------------------------------------------




sublicensable, exclusive license in, to and under the New Patent Rights that are
owned by such Company Licensee for all uses in the Pfizer Field in the
Territory.
2.5     Pfizer Licensors and Company Licensees. To the extent this Agreement
sets forth any obligations of any Pfizer Licensor or any Company Licensee,
Pfizer and the Company, respectively, shall cause the applicable Pfizer Licensor
and Company Licensee to comply with such obligations. Pfizer shall remain
responsible and liable for each of the Pfizer Licensor’s, and the Company shall
remain responsible and liable for each of the Company Licensee’s, compliance
with all of the terms of this Agreement.
2.6     No Implied Licenses and Retained Rights.
2.6.1     General. Each Party reserves its and its Affiliates’ (including, with
respect to the Company, all Company Licensees’ and, with respect to Pfizer, all
Pfizer Licensors’) rights in, to and under all Intellectual Property that are
not expressly licensed hereunder (including, with respect to Pfizer and its
Affiliates, all rights to the Licensed IP in the Pfizer Field). Without limiting
the foregoing, this Agreement and the licenses and rights granted herein do not
and shall not be construed to confer any rights upon either Party or its
Affiliates by implication, estoppel, or otherwise as to any of the other Party’s
or its Affiliates’ Intellectual Property, except as otherwise expressly set
forth herein. Notwithstanding anything to the contrary herein, the Company
hereby acknowledges that, with respect to the Licensed IP, each Pfizer Licensor
and its Affiliates retain rights to exercise their rights and fulfill their
obligations hereunder.
2.6.2     R&D Agreement. For clarity, and notwithstanding anything to the
contrary herein, in the event that a Company Licensee would like to create,
design, or synthesize any Analogs exercising any rights that are not expressly
licensed hereunder, the Company shall have the right to request such rights in
accordance with, and subject to, the terms of the R&D Agreement.
3. REGULATORY
3.1     Ownership of Regulatory Documentation. As between the Parties, each
Company Licensee shall own, and, subject to this Article 3, shall have the
exclusive right to prepare, submit, and maintain, all Regulatory Documentation
that it submits to or receives from the Regulatory Authorities following the
Effective Date with respect to the Licensed Products in the Company Field in the
Territory (to the extent the applicable Company Licensee has rights hereunder
with respect thereto). For clarity, as between the Parties, the Pfizer Licensors
shall own all other Regulatory Documentation.
3.2     Material Submissions and Correspondence. As between the Parties, each
Pfizer Licensor and each Company Licensee shall have the sole right, but not the
obligation, to control all regulatory matters with respect to its Licensed
Products in its respective field of use in the Territory within the scope of its
rights with respect thereto, including the preparation, submission, and
maintenance of all regulatory submissions; provided that upon the applicable
Pfizer Licensor’s reasonable request:
3.2.1 such Pfizer Licensor shall have the right to participate in all meetings
with the Regulatory Authorities to the extent permitted by Applicable Law, and
3.2.2 such Company Licensee shall provide such Pfizer Licensor with a copy of
(a) material communications from any Regulatory Authorities reasonably following
receipt thereof, and (b) drafts of any material filings (including Regulatory
Approval Applications) or responses to and communications with any Regulatory
Authorities reasonably prior to submission to allow such Pfizer Licensor an
opportunity to review and comment thereon (and such material communications,
filings and responses shall be subject to such Pfizer Licensor's prior written
approval, not to be unreasonably withheld). Such Pfizer Licensor shall provide
any comments with respect to such communications, filings and responses to such
Company Licensee as soon as reasonably practicable and such Company Licensee
shall incorporate all such comments made by or on behalf of such Pfizer
Licensor. In the event of a dispute between such Company Licensee and such
Pfizer Licensor regarding such comments, such Pfizer Licensor shall have final
decision-making authority. For clarity, such comments may include that
submission of a Regulatory Approval Application should be delayed or is not
permitted.
3.2.3 For purposes of this Section 3.2, the applicable Pfizer Licensor shall be
deemed to have made a reasonable request if, at the time of such request, such
Pfizer Licensor or any of its Affiliates is researching, developing,
manufacturing or commercializing a compound or product that contains the same
compound as the compound that is contained in the applicable Licensed Product.
3.3     Costs and Expenses. The Company Licensees shall be responsible for
conducting all regulatory related activities with respect to the Licensed
Products for the Company Field in the Territory that it is permitted to conduct
hereunder solely at their own cost and expense.




--------------------------------------------------------------------------------




4. RECORDS AND OPERATIONAL AUDIT RIGHTS
4.1     Access to Certain Know-How. Upon a Pfizer Licensor’s request (which
request shall be made no more than once per Calendar Quarter), the applicable
Company Licensee shall, at its own expense, provide each such Pfizer Licensor
with a copy of the Know-How generated during the previous Calendar Quarter with
respect to the exercise of the licenses and other rights granted hereunder, and
Licensed Products, that, from time to time, the Parties identify as, and agree
in writing are, subject to this Section 4.1 (except to the extent such Know-How
generated consists solely of improvements, modifications or upgrades to the
Scheduled Other Know-How licensed pursuant to Section 2.1.9). Such Know-How
shall be provided to such Pfizer Licensor in the format reasonably requested by
such Pfizer Licensor in writing. The Parties shall meet to discuss any such
results upon such Pfizer Licensor’s reasonable request.
4.2     Records Each Company Licensee shall maintain, and shall ensure that its
Affiliates and all Sublicensees maintain, complete and accurate records (in the
form of technical notebooks and/or electronic files where appropriate) of all
work conducted by or on behalf of the Company Licensee, its Affiliates, and its
Sublicensees during, and in connection with, this Agreement (the "Records"). The
Records, including any and all electronic and physical files where such
information is contained, shall fully and properly reflect all work done and
results achieved in exercising the rights granted hereunder in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes and
in compliance with all Applicable Laws. Without limiting any other rights or
remedies hereunder, during the Term and for three (3) years after this Agreement
has expired or been terminated in its entirety, upon a Pfizer Licensor's
reasonable request to the applicable Company Licensee, such Pfizer Licensor
shall have the right to (a) review and copy the Records during normal business
hours and (b) obtain access to originals of such Records, each of the foregoing
(a) and (b), for patent or regulatory purposes or other legal proceedings or
inquiries related to the Company's or any of its Affiliate's or Sublicensee's
compliance with the FCPA, its internal compliance policies or any "corporate
integrity" or similar agreement with any Governmental Authority to which either
Party or its Affiliate is a party.
4.3     Operational Audit Rights. At any time, during the Term and for three (3)
years after this Agreement has expired or been terminated in its entirety,
during normal business hours and upon reasonable prior notice (which shall be no
less than ten (10) Business Days), each Pfizer Licensor may send a reasonable
number of qualified representatives of such Pfizer Licensor, its Affiliates,
and/or a Third Party reasonably acceptable to the applicable Company Licensee to
inspect such Company Licensee's, its Affiliates' and its Sublicensees'
facilities used in connection with this Agreement and review the records and
operations related to such Company Licensee's, its Affiliates' and its
Sublicensees' exercise of their rights and performance of their obligations
hereunder to ensure compliance with the terms hereof. Such audits shall occur no
more than once per Calendar Year except to the extent that the applicable Pfizer
Licensor has a reasonable, good faith belief, or a prior audit demonstrated,
that the applicable Company Licensee or any of its Affiliates or Sublicensees
failed to comply with any of their obligations hereunder. The applicable Pfizer
Licensor shall be responsible for all costs associated with conducting an audit
pursuant to this Section, except if such audit demonstrates, or the audit
immediately preceding such audit demonstrated, that the applicable Company
Licensee, its Affiliates or its Sublicensees failed to comply with any
obligations hereunder (and in such circumstances, the applicable Company
Licensee shall be responsible for all such costs and expenses). Each Company
Licensee shall, and shall cause its Affiliates and its Sublicensees to,
reasonably cooperate with any representatives conducting any such audit. Such
audits shall be conducted in a manner to minimize interference with such Company
Licensee's, its Affiliates' and its Sublicensees' performance of each of their
businesses and their rights and obligations under this Agreement.
Notwithstanding anything to the contrary in this Section, each Company Licensee
may require that, to the extent applicable, (x) the representatives conducting
an audit pursuant to this Section be accompanied by such Company Licensee's
representatives at all times during any such audit, (y) such representatives do
not enter areas of any facility not involved in this Agreement and (z) all such
audits are conducted in accordance with the obligations set forth in Article 7.
5. THIRD PARTY PAYMENTS AND OTHER REIMBURSEMENT PROVISIONS
5.1      Third Party Payments. Any and all royalties, sublicense fees,
milestones, and other amounts payable to Third Parties attributable to or
arising from any Pfizer Licensor’s or its Affiliates’ grant of, or any Company
Licensee’s or any of its Affiliate’s or its Sublicensees’ exercise of, the
licenses or other rights granted hereunder (collectively, “Third Party
Payments”) shall be the sole responsibility of the applicable Company Licensee.
The Company Licensees shall pay all Third Party Payments to the applicable Third
Parties directly, unless such payments must be made by a Pfizer Licensor or any
of its Affiliates pursuant to the applicable agreement with such Pfizer Licensor
or its Affiliate or otherwise, in which case, the Parties shall cooperate in
good faith to ensure that the Third Party Payments are paid by the Company
Licensees to such Pfizer Licensor in a manner that ensures such Pfizer
Licensor’s and its Affiliates’ compliance with any obligations that they have to
such Third Party.




--------------------------------------------------------------------------------




5.2     Late Payments. Except as expressly provided to the contrary in this
Agreement, any amount not paid when due pursuant to this Agreement (and any
amounts billed or otherwise invoiced or demanded and properly payable that are
not paid within thirty (30) days of such bill, invoice or other demand) shall
accrue interest at a rate per annum equal to the Prime Rate plus 2%.
5.3     Financial Records, Audits.
5.3.1     General. Each Party (the “Audited Party”) shall, and shall cause its
applicable Affiliates and with respect to the Company, Sublicensees to, maintain
complete and accurate records in accordance with GAAP and in sufficient detail
to permit the other Party (the “Auditing Party”) to confirm the accuracy of any
payments (including Third Party Payments) made or required to be made to the
Auditing Party or any of its Affiliates hereunder. During the Term and for three
(3) years after this Agreement has expired or been terminated in its entirety,
upon written notice to the Audited Party, such Auditing Party shall have the
right, at its own expense, using an independent certified public accounting firm
(that has been retained on an hourly or flat fee basis and receives no
contingency fee or other bounty or bonus fee) selected by the Auditing Party and
reasonably acceptable to such Audited Party to audit such Audited Party’s, its
Affiliates’, and with respect to the Company, its Sublicensees’ books and
records during normal business hours not more than once during any Calendar
Year, solely to verify the accuracy of any payments made or required to be made
hereunder in respect of any Calendar Year ending not more than three (3) years
prior to the date of such notice (provided that such restriction on the number
of permitted audits per Calendar Year shall not apply to the extent that (a) the
Auditing Party has a reasonable, good faith belief that the Audited Party or any
of its Affiliates or with respect to the Company, Sublicensees failed to comply
with any of their obligations hereunder or (b) a prior audit demonstrates that
the Audited Party or any of its Affiliates or with respect to the Company,
Sublicensees (as applicable) failed to comply with any of their obligations
hereunder). Each Audited Party shall, and shall cause its Affiliates and with
respect to the Company, Sublicensees to, reasonably cooperate with such audit.
The independent certified public accounting firm shall prepare a report based on
each such audit, a copy of which shall be sent or otherwise provided to the
applicable Audited Party at the same time that it is sent or otherwise provided
to the applicable Auditing Party, and such report shall contain the conclusions
of such accounting firm and will specify that the amounts paid pursuant thereto
were correct or, if incorrect, the amount of any underpayment or overpayment.
The opinion of said independent accounting firm in connection therewith shall be
binding on the Auditing Party, Audited Party, each of their respective
Affiliates, and with respect to the Company, all Sublicensees, other than in the
case of manifest error.
5.3.2     Audit Fees and Expenses. Each Auditing Party shall be responsible for
any and all fees and expenses it incurs in connection with an audit conducted in
accordance with Section 5.3.1; provided that, in the event that such an audit
reveals an underpayment by the Audited Party or an overpayment by the Auditing
Party and its Affiliates of more than five percent (5%) as to the period subject
to such audit, such Audited Party shall reimburse the Auditing Party for its
reasonable and documented out-of-pocket costs and expenses of such audit within
thirty (30) days of the Auditing Party's invoice therefor.
5.3.3     Payment of Deficiency/Overpayments.
(a)If any audit conducted in accordance with Section 5.3.1 establishes that a
Party or any of its Affiliates underpaid any amounts due to the other Party or
any of its Affiliates under this Agreement, such Party shall pay such other
Party any such deficiency within thirty (30) days of written notice thereof. For
the avoidance of doubt, such payment shall be considered a late payment, subject
to Section 5.2.
(b)If any audit conducted in accordance with Section 5.3.1 establishes that a
Party or any of its Affiliates has overpaid any amounts due to the other Party
or any of its Affiliates under this Agreement, such other Party shall, at such
Party’s sole discretion, (i) refund the excess payments to such Party within
thirty (30) days of receipt of written notice thereof or (ii) offset all such
excess payments against any outstanding and future amounts owed to such other
Party hereunder.
6. RIGHTS OF REFERENCE
6.1     Company Rights. Upon a Company Licensee’s reasonable written request,
the applicable Pfizer Licensor shall, and shall cause its Affiliates to, provide
each applicable Regulatory Authority with a letter of authorization that allows
such Regulatory Authorities to access such Pfizer Licensor’s and its Affiliates’
Reference Filings submitted as of the Effective Date with respect to the
Licensed Products solely to the extent necessary for such Regulatory Authority
to approve the INADs, Regulatory Approval Applications and any necessary updates
thereto that are submitted by or on behalf of such Company Licensee, its
Affiliates or any of its Sublicensees for any Licensed Products in the Company
Field in the Territory (to the extent that the applicable Company Licensee, its
Affiliates or its Sublicensees has rights hereunder with respect thereto)
(collectively, the “Company Submissions”).




--------------------------------------------------------------------------------




6.2     Pfizer Rights. Upon a Pfizer Licensor’s reasonable written request, the
applicable Company Licensee shall, and shall cause its Affiliates and its
Sublicensees to, provide each applicable Regulatory Authority with a letter of
authorization that allows such Regulatory Authorities to access such Company
Licensee’s, its Affiliates’ and its Sublicensees’ Reference Filings with respect
to the Licensed Products solely to the extent necessary for such Regulatory
Authority to approve the INDs, Regulatory Approval Applications and any
necessary updates thereto that are submitted by or on behalf of such Pfizer
Licensor or its Affiliates (including, for clarity, submissions made by, with or
through a Third Party) for any Licensed Products in the Pfizer Field in the
Territory (to the extent that the applicable Pfizer Licensor or its Affiliates
has rights with respect thereto) (collectively, the “Pfizer Submissions”).
6.3     No Reference Filing.
6.3.1 In the event that the Pfizer Licensors and their Affiliates, or the
Company Licensees, their Affiliates and their Sublicensees, (as applicable) have
not submitted a Reference Filing as described in Sections 6.1 or 6.2 (as
applicable) to the applicable Regulatory Authorities, but have submitted such a
Reference Filing to another Regulatory Authority, such Pfizer Licensor or
Company Licensee (as applicable) or its applicable Affiliate shall prepare and
if allowable by Applicable Law, submit a proprietary dossier of the CMC
Information and quality, nonclinical and clinical information to the extent
Controlled by the applicable Party (the “Regulatory Dossier”) to the applicable
Regulatory Authority to the extent necessary for such Regulatory Authority to
approve, with respect to a Company Licensee, the Company Submissions and, with
respect to a Pfizer Licensor, the Pfizer Submissions (each of a Pfizer Licensor
and a Company Licensee, a “Filing Party”); provided that, if a Company Licensee
is a Filing Party, the applicable Reference Filing has been submitted, and the
information contained in the Regulatory Dossier exists, as of the Effective
Date.
6.3.2 If submission of a Regulatory Dossier as described in Section 6.3.1 is not
permitted by Applicable Law, then the Filing Party will provide the applicable
Pfizer Licensor (if the Filing Party is a Company Licensee) or the applicable
Company Licensee (if the Filing Party is a Pfizer Licensor) (such Pfizer
Licensor and Company Licensee, the “Dossier Controlling Party”) with a copy of
the Regulatory Dossier solely for disclosure to the applicable Regulatory
Authorities to the extent necessary for the applicable Regulatory Authorities to
approve, with respect to a Company Licensee, the Company Submissions and, with
respect to a Pfizer Licensor, the Pfizer Submissions. For clarity, the Dossier
Controlling Party shall ensure that the Regulatory Dossier is disclosed to the
Regulatory Authorities without any modifications except for translations to the
local language required by Applicable Law.
6.3.3 Notwithstanding anything to the contrary in this Section 6.3, in the event
that a Dossier Controlling Party has a reasonable, good faith belief that the
Regulatory Authority to whom the applicable Regulatory Dossier will be disclosed
will not maintain the confidentiality of any Confidential Information of the
Dossier Controlling Party, the Dossier Controlling Party shall notify the other
Party and (a) the Parties shall promptly discuss how to address such issue and
(b) in no event will such Confidential Information be disclosed to the
applicable Regulatory Authority against the reasonable, good faith objection of
the Dossier Controlling Party.
6.4     Confidentiality. Any information disclosed pursuant to this Article 6
shall be subject to Article 7.
7. CONFIDENTIALITY
7.1     Definition. “Confidential Information” shall mean all Know-How, business
or financial information, research and development activities, product and
marketing plans, and customer and supplier information and all other
confidential or proprietary information furnished by or on behalf of one Party
or any of its Affiliates (including, with respect to Pfizer, the Pfizer
Licensors and their Affiliates and, with respect to the Company, the Company
Licensees, their Affiliates and Sublicensees) or its or their respective
directors, officers, employees, agents, accountants, counsel or other advisors
or representatives (each, a “Disclosing Party”) to the other Party, any of its
Affiliates (including, for clarity, with respect to Pfizer, the Pfizer Licensors
and their Affiliates and, with respect to the Company, the Company Licensees,
their Affiliates and Sublicensees) or its or their respective directors,
officers, employees, agents, accountants, counsel or other advisors or
representatives (each, a “Receiving Party”) in connection with this Agreement,
whether disclosed or provided prior to or after the Effective Date and whether
provided orally, visually, electronically, or in writing. Notwithstanding the
foregoing, Confidential Information, with respect to a Disclosing Party, shall
not include:
7.1.1 information that is or becomes publicly known through no breach of this
Agreement by the Receiving Party or any of its Affiliates, its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives;
7.1.2 information that was independently developed following the Effective Date
by employees or agents of the Receiving Party or any of its Affiliates, its
respective directors, officers, employees, agents, accountants, counsel and
other




--------------------------------------------------------------------------------




advisors and representatives who have not accessed or otherwise received the
applicable Confidential Information from the Disclosing Party (before or after
the Effective Date); provided that such independent development can be
demonstrated by competent, contemporaneous written records of the Receiving
Party or any of its Affiliates; and
7.1.3 information that becomes available to the Receiving Party or its
Affiliates following the Effective Date on a non-confidential basis from a Third
Party who is not bound directly or indirectly by a duty of confidentiality to
the Disclosing Party; provided that, in each of the foregoing Sections 7.1.1
through 7.1.3, such information shall not be deemed to be within the foregoing
exceptions merely because such information is embraced by more general knowledge
that is publicly known or in the Receiving Party’s possession, and no
combination of features shall be deemed to be within the foregoing exceptions
merely because individual features are publicly known or in the Receiving
Party’s possession, unless the particular combination itself and its principle
of operations are in the public domain or in the Receiving Party’s possession
without the use of or access to Confidential Information.
7.2     General Obligations. The Receiving Party shall protect all Confidential
Information of the Disclosing Party (including the Licensed Know-How) against
unauthorized uses and disclosures, and disclose to Third Parties, using the same
degree of care as the Receiving Party uses with respect to its own similar
information (which in no event shall be less than a reasonable degree of care);
provided that, notwithstanding anything to the contrary herein, the Company
Licensees shall keep strictly confidential, and shall not disclose to any
Person, the Confidential Information that, from time to time, the Parties
identify as, and agree in writing is, Confidential Information that shall be
keep strictly confidential.
7.3     Disclosures to Sublicensees. Each Company Licensee shall be permitted to
disclose Pfizer’s Confidential Information to Sublicensees (subject to Sections
2.2 and 7.2) to the extent reasonably necessary for such Company Licensee to
exercise any sublicense rights that it has been granted hereunder; provided that
such Sublicensees shall be subject to written obligations of confidentiality and
restrictions on permitted use at least equivalent in scope to those set forth in
this Article 7 and the Company shall be liable for any failure by any such
Sublicensees to comply with the terms hereof.
7.4     Disclosure to Intellectual Property Offices, Regulatory Authorities. A
Receiving Party may disclose Confidential Information of the Disclosing Party to
(a) patent authorities to obtain or maintain Patent Rights to the extent such
Receiving Party is expressly permitted to obtain or maintain such Patent Rights
under this Agreement and (b) Regulatory Authorities to obtain or maintain any
approval to conduct clinical trials or Regulatory Approvals with respect to a
Licensed Product; provided that, with respect to the foregoing (a) and (b), such
disclosure may be made only to the extent reasonably necessary to obtain or
maintain such Patent Rights or obtain or maintain such approvals or Regulatory
Approvals (as applicable) and the Receiving Party shall provide the Disclosing
Party with written notice of such disclosure.
7.5     Disclosures Required By Law. In the event that the Receiving Party or
any of its Affiliates either determines on the advice of its counsel that it is
required to disclose any Confidential Information of the Disclosing Party
pursuant to Applicable Law (including the rules and regulations of the
Securities and Exchange Commission or any national securities exchange) or
receives any request or demand under lawful process or from any Governmental
Authority to disclose or provide Confidential Information of the Disclosing
Party (or any of its Affiliates) that is subject to the confidentiality
obligations hereof, the Receiving Party shall notify the Disclosing Party prior
to disclosing or providing such Confidential Information and shall cooperate at
the expense of the Disclosing Party in seeking any reasonable protective
arrangements (including by seeking confidential treatment of such Confidential
Information) requested by the Disclosing Party. Subject to the foregoing, the
Person that received such a request or determined that it is required to
disclose Confidential Information of the Disclosing Party may thereafter
disclose or provide such Confidential Information to the extent required by such
Applicable Law (as so advised by counsel) or requested or required by such
Governmental Authority; provided, however, that such Person provides the
Disclosing Party, to the extent legally permissible, upon request with a copy of
the Confidential Information so disclosed.
7.6     erms of this Agreement. The terms of this Agreement are deemed to be
Confidential Information of each Party and shall be subject to the
confidentiality obligations set forth in this Article 7; provided that each
Party shall be permitted to disclose the terms of this Agreement to the extent
reasonably necessary in connection with a potential or actual financing or
assignment or sale of the business or assets related to this Agreement to the
extent permitted hereunder; provided further that such Persons shall be subject
to obligations of confidentiality and non-use (whether in writing or by
operation of law) with respect thereto and the Party disclosing such
Confidential Information shall be liable for any failure by any such Persons to
comply with the confidentiality provisions hereof.
8. REPRESENTATIONS AND WARRANTIES; COVENANTS
8.1     Representations and Warranties. Except as otherwise set forth on
Schedule 8.1, Pfizer (on behalf of itself and the Pfizer Licensors) and the
Company (on behalf of itself and the Company Licensees) makes the
representations and warranties set forth in this Section 8.1 to the other Party
as of the Effective Date.




--------------------------------------------------------------------------------




8.1.1 It is duly organized, validly existing, and in good standing under the
laws of its jurisdiction of formation. It has full corporate power and authority
to execute, deliver, and perform under this Agreement.
8.1.2 This Agreement constitutes a valid and binding agreement enforceable
against it in accordance with its terms (except as the enforceability thereof
may be limited by Applicable Laws).
8.1.3 All consents, approvals, and authorizations from all Governmental
Authorities required to be obtained by such Party in connection with the
execution and delivery of this Agreement have been obtained.
8.2     Disclaimer of Representations and Warranties.
8.2.1 EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 8, NO PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING WARRANTIES OF TITLE, NON-INFRINGEMENT,
VALIDITY, ENFORCEABILITY, ABSENCE OR SCOPE OF ANY ENCUMBRANCES, MERCHANTABILITY,
OR FITNESS FOR A PARTICULAR PURPOSE AND ALL SUCH REPRESENTATIONS AND WARRANTIES
ARE HEREBY EXPRESSLY DISCLAIMED. ALL KNOW-HOW PROVIDED BY PFIZER OR ITS
AFFILIATES OR THE COMPANY OR ITS AFFILIATES OR SUBLICENSEES IS MADE AVAILABLE ON
AN "AS IS" BASIS WITHOUT WARRANTY WITH RESPECT TO COMPLETENESS, COMPLIANCE WITH
REGULATORY STANDARDS, REGULATIONS, OR ANY OTHER APPLICABLE LAW, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR IMPLIED.
8.2.2 THE COMPANY HEREBY ACKNOWLEDGES AND AGREES (ON BEHALF OF ITSELF AND ITS
AFFILIATES, INCLUDING THE COMPANY LICENSEES) THAT THE CONTENTS OF MATERIAL A AND
CELL LINE A ARE EXPERIMENTAL IN NATURE, ARE FOR RESEARCH USE ONLY, MAY HAVE
UNKNOWN CHARACTERISTICS, AND ARE NOT TO BE ADMINISTERED IN HUMANS IN ANY MANNER
OR FORM. THE COMPANY SHALL, AND SHALL CAUSE ITS AFFILIATES AND SUBLICENSEES TO,
USE PRUDENCE AND REASONABLE CARE IN THE USE, HANDLING, STORAGE, TRANSPORTATION,
DISPOSITION, AND CONTAINMENT OF MATERIAL A AND CELL LINE A. ANY COMPOUNDS,
MATERIALS, INFORMATION AND DATA PROVIDED BY PFIZER OR ITS AFFILIATES TO THE
COMPANY OR ITS AFFILIATES OR GENERATED BY THE COMPANY, ITS AFFILIATES OR ITS
SUBLICENSEES ARE MADE AVAILABLE FOR THE COMPANY, ITS AFFILIATES AND ITS
SUBLICENSEES IN CONNECTION WITH THIS AGREEMENT ON AN "AS IS" BASIS, WITHOUT
WARRANTY WITH RESPECT TO COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS,
REGULATIONS, OR ANY OTHER APPLICABLE LAW, OR FITNESS FOR A PARTICULAR PURPOSE OR
ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR IMPLIED.
8.3     Compliance with Laws. Each Party shall comply, and shall cause its
Affiliates (including, with respect to the Company, the Company Licensees and
their Affiliates and, with respect to Pfizer, the Pfizer Licensors and their
Affiliates) and with respect to the Company, all Sublicensees to comply, with
all Applicable Laws in performing its and their obligations and exercising its
and their rights pursuant to this Agreement.
8.4     FCPA.
8.4.1 With respect to the performance of its obligations hereunder and without
limiting the generality of Section 8.3, each Party shall comply, and shall cause
its Affiliates (including, with respect to Pfizer, the Pfizer Licensors and
their Affiliates and, with respect to the Company, the Company Licensees and
their Affiliates) to comply, with the United States Foreign Corrupt Practices
Act of 1977 (as modified or amended and equivalent laws through the world,
including the UK Bribery Act 2010) (the “FCPA”). Each Party represents and
warrants (on behalf of itself and its Affiliates) to the other that, with
respect to the performance of its and their respective obligations under this
Agreement, it and they have not, and will not, directly or indirectly, offer or
pay, or authorize such offer or payment of, any money, or transfer anything of
value, to improperly seek to influence any Government Official, nor offer, pay,
request, or accept bribes on behalf of the other Party or any of its Affiliates
in order to gain an improper business advantage and will not accept in the
future, such a payment or transfer.
8.4.2 Each Party represents, on behalf of itself and its Affiliates (including,
with respect to Pfizer, the Pfizer Licensors and their Affiliates and, with
respect to the Company, the Company Licensees and their Affiliates), that, to
the best of its knowledge, no Government or Government Official is the
beneficial owner of five percent (5%) or more of its or its Affiliates’
securities and undertakes to inform the other Party in good faith (a) if the
Party becomes aware, through an SEC Schedule 13D filing or otherwise, that a
Government or Government Official has become the beneficial owner of five
percent (5%) or more of its or its Affiliates’ securities or (b) if a Government
or Government Official comes into a position of authority within its or its
Affiliates’ structure that includes influence over decisions with respect to its
or its Affiliates’ business or any




--------------------------------------------------------------------------------




products, payments or services provided under this Agreement. As used in this
Section 8.4, “Government Official” means: (v) any elected or appointed
government official (e.g., a member of a ministry of health), (w) any employee
or person acting for or on behalf of a government official, agency, or
enterprise performing a governmental function, (x) any political party officer,
employee, or person acting for or on behalf of a political party or candidate
for public office, (y) an employee or person acting for or on behalf of a public
international organization, or (z) any person otherwise categorized as a
government official under local law. “Government” is meant to include all levels
and subdivisions of non-United States governments (i.e., local, regional, or
national and administrative, legislative, or executive). Each Party will, and
will cause its Affiliates to, update the covenant in this Section 8.4 if it or
any of its employees becomes a Government Official or if a Government or
Government Official becomes an owner of such Party or one or more of its
Affiliates.
8.4.3 Each Party has in effect, and will maintain and enforce, a compliance and
ethics program designed to prevent and detect violations of applicable
anti-corruption laws throughout its operations (including Affiliates’
operations) and the operations of its contractors, sub-contractors and
Sublicensees that have responsibility for the Party’s business or any products,
payments or services provided hereunder.
8.4.4 Each Party has in effect, and will maintain and enforce, a system of
internal accounting controls designed to ensure the making and keeping of fair
and accurate books, records, and accounts with respect to its and its
Affiliates’ business or any products, payments or services provided hereunder.
9. INDEMNIFICATION
9.1     Indemnification. Except as provided in Section 9.2, each Party shall
indemnify, defend and hold harmless each of the other Party, its Affiliates and
its and their respective directors, officers, employees and agents, and each of
the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Indemnitees”) from and against any and all Losses of the
Indemnitees relating to, arising out of or resulting from any of the following
items (without duplication and including any such Losses arising by way of
setoff, counterclaim or defense or enforcement of any Lien): (a) the research,
development, manufacture, use, sale, offer for sale, import or export following
the Effective Date of Licensed Products, Material A, Cell Line A, Cell Line A
Derived Components, or any products related to Material A, Cell Line A or Cell
Line A Derived Components by such Party, its Affiliates or with respect to the
Company, any of its Sublicensees, (b) such Party’s, its Affiliates’ or with
respect to the Company, any of its Sublicensees’ (as applicable) exercise of any
of its rights or performance of its obligations pursuant to the terms hereof
(including for clarity, Section 2.3), (c) any personal injuries, death and/or
property damages (including Losses associated with damage, disease or illness to
livestock, or resulting from exposure or contact (through physical proximity,
consumption or otherwise) to such livestock) resulting from the use of any
Licensed Product, Material A or Cell Line A of such Party, any of its Affiliates
or with respect to the Company, its Sublicensees, following the Effective Date,
(d) the fraud, gross negligence, or willful misconduct of such Party, its
Affiliates or with respect to the Company, its Sublicensees (as applicable)
following the Effective Date, or (e) breach by such Party, its Affiliates or
with respect to the Company, any of its Sublicensees (as applicable) of any
provision of this Agreement, except to the extent any of the foregoing
(a) through (e) was caused by any of the other Party’s Indemnitees’ fraud, gross
negligence, or willful misconduct following the Effective Date or any Action for
which the other Party has an obligation to indemnify such Party pursuant to this
Section.
9.2     Indemnification Obligations Net of Insurance Proceeds and Other Amounts.
9.2.1 The Parties intend that any Loss subject to indemnification or
reimbursement pursuant to this Article 9 will be net of Insurance Proceeds that
actually reduce the amount of the Loss. Accordingly, the amount which any Party
(an “Indemnifying Party”) is required to pay to any Indemnitee will be reduced
by any Insurance Proceeds theretofore actually recovered by or on behalf of the
Indemnitee in respect of the related Loss. If an Indemnitee receives a payment
(an “Indemnity Payment”) required by this Agreement from an Indemnifying Party
in respect of any Loss and subsequently receives Insurance Proceeds, then the
Indemnitee will pay to the Indemnifying Party an amount equal to the excess of
the Indemnity Payment received over the amount of the Indemnity Payment that
would have been due if the Insurance Proceeds had been received, realized or
recovered before the Indemnity Payment was made.
9.2.2 An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
Third Party shall be entitled to a “wind-fall” (i.e., a benefit such insurer or
other Third Party would not be entitled to receive in the absence of the
indemnification provisions) by virtue of the indemnification provisions hereof.
Nothing contained in this Agreement shall obligate any Person in any Group to
seek to collect or recover any Insurance Proceeds.
9.2.3 Any Indemnity Payment made by the Company shall be increased as necessary
so that after making all payments in respect to Taxes imposed on or attributable
to such Indemnity Payment, each Pfizer Indemnitee receives an amount equal to
the sum it would have received had no such Taxes been imposed. Any Indemnity
Payment made by Pfizer




--------------------------------------------------------------------------------




shall be increased as necessary so that after making all payments in respect to
Taxes imposed on or attributable to such Indemnity Payment, each Company
Indemnitee receives an amount equal to the sum it would have received had no
such Taxes been imposed.
9.3     rocedures for Indemnification of Third Party Claims.
9.3.1 If an Indemnitee shall receive notice or otherwise learn of the assertion
by a Third Party (including any Governmental Authority) of any claim or of the
commencement by any such Third Party of any Action with respect to which an
Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to Section 9.1, or any other Section of this Agreement
(collectively, a “Third Party Claim”), such Indemnitee shall give such
Indemnifying Party written notice thereof as promptly as practicable (and in any
event within forty-five (45) days) after becoming aware of such Third Party
Claim. Any such notice shall describe the Third Party Claim in reasonable
detail. Notwithstanding the foregoing, the failure of any Indemnitee or other
Person to give notice as provided in this Section 9.3 shall not relieve the
related Indemnifying Party of its obligations under this Article 9, except to
the extent, and only to the extent, that such Indemnifying Party is materially
prejudiced by such failure to give notice.
9.3.2 An Indemnifying Party may elect (but shall not be required) to defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel (which counsel shall be reasonably satisfactory to the Indemnitee), any
Third Party Claim; provided that the Indemnifying Party shall not be entitled to
defend and shall pay the reasonable fees and expenses of one separate counsel
for all Indemnitees if the claim for indemnification relates to or arises in
connection with any criminal action, indictment or allegation. Within forty-five
(45) days after the receipt of notice from an Indemnitee in accordance with
Section 9.3.1 (or sooner, if the nature of such Third Party Claim so requires),
the Indemnifying Party shall notify the Indemnitee of its election whether the
Indemnifying Party will assume responsibility for defending such Third Party
Claim, which election shall specify any reservations or exceptions to its
defense. After notice from an Indemnifying Party to an Indemnitee of its
election to assume the defense of a Third Party Claim, such Indemnitee shall
have the right to employ separate counsel and to participate in (but not
control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnitee; provided,
however, in the event that (a) the Indemnifying Party has elected to assume the
defense of the Third Party Claim but has specified, and continues to assert, any
reservations or exceptions in such notice or (b) the Third Party Claim involves
injunctive or equitable relief, then, in any such case, the reasonable fees and
expenses of one separate counsel for all Indemnitees shall be borne by the
Indemnifying Party.
9.3.3 If an Indemnifying Party elects not to assume responsibility for defending
a Third Party Claim, or fails to notify an Indemnitee of its election as
provided in Section 9.3.2, such Indemnitee may defend such Third Party Claim at
the cost and expense of the Indemnifying Party. Any legal fees and expenses
incurred by the Indemnitee in connection with defending such claim shall be paid
by the Indemnifying Party at the then applicable regular rates charged by
counsel, without regard to any flat fee or special fee arrangement otherwise in
effect between such counsel and the Indemnitee.
9.3.4 Unless the Indemnifying Party has failed to assume the defense of the
Third Party Claim in accordance with the terms of this Agreement, no Indemnitee
may settle or compromise any Third Party Claim without the consent of the
Indemnifying Party. If an Indemnifying Party has failed to assume the defense of
the Third Party Claim within the time period specified in Section 9.3.2 above,
it shall not be a defense to any obligation to pay any amount in respect of such
Third Party Claim that the Indemnifying Party was not consulted in the defense
thereof, that such Indemnifying Party’s views or opinions as to the conduct of
such defense were not accepted or adopted, that such Indemnifying Party does not
approve of the quality or manner of the defense thereof or that such Third Party
Claim was incurred by reason of a settlement rather than by a judgment or other
determination of liability.
9.3.5 In the case of a Third Party Claim, no Indemnifying Party shall consent to
entry of any judgment or enter into any settlement of the Third Party Claim
without the consent of the Indemnitee if the effect thereof is (a) to permit any
injunction, declaratory judgment, other order or other non-monetary relief to be
entered, directly or indirectly, against any Indemnitee or (b) to ascribe any
fault on any Indemnitee in connection with such defense.
9.3.6 Notwithstanding the foregoing, the Indemnifying Party shall not, without
the prior written consent of the Indemnitee, settle or compromise any Third
Party Claim or consent to the entry of any judgment which does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnitee of a written release from all Liability in respect of such Third
Party Claim.
9.4     Additional Matters.
9.4.1 Any claim on account of a Loss which does not result from a Third Party
Claim shall be asserted by written notice given by the Indemnitee to the related
Indemnifying Party. Such Indemnifying Party shall have a period of thirty (30)
days after the receipt of such notice within which to respond thereto. If such
Indemnifying Party does not respond within




--------------------------------------------------------------------------------




such thirty (30) day period, such Indemnifying Party shall be deemed to have
refused to accept responsibility to make payment. If such Indemnifying Party
does not respond within such thirty (30) day period or rejects such claim in
whole or in part, such Indemnitee shall be free to pursue such remedies as may
be available to such Indemnitee as contemplated by this Agreement.
9.4.2 In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.
9.4.3 In the event of an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnitee or Indemnifying Party shall so request, the
Parties shall endeavor to substitute the Indemnifying Party for the named
defendant or otherwise hold the Indemnifying Party as party thereto, if at all
practicable. If such substitution or addition cannot be achieved for any reason
or is not requested, the named defendant shall allow the Indemnifying Party to
manage the Action as set forth in this Section, and the Indemnifying Party shall
fully indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts’
fees and all other external expenses), the costs of any judgment or settlement,
and the cost of any interest or penalties relating to any judgment or settlement
with respect to such Third Party Claim.
9.5     Remedies Cumulative. The remedies provided in this Article 9 shall be
cumulative and, subject to the provisions of Section 17.4, shall not preclude
assertion by any Indemnitee of any other rights or the seeking of any and all
other remedies against any Indemnifying Party
9.6     Survival of Indemnities. The indemnity contained in this Article 9 shall
remain operative and in full force and effect, regardless of (a) any
investigation made by or on behalf of any Indemnitee; and (b) the knowledge by
the Indemnitee of Liabilities for which it might be entitled to indemnification
or contribution hereunder. The rights and obligations of each Party and their
respective Indemnitees under this Article 9 shall survive the termination of any
license granted hereunder.
9.7     Intellectual Property. Notwithstanding the foregoing Sections 9.1
through 9.6, in the event and to the extent that any Third Party Claim relates
to or may affect or otherwise impair either Party’s or a Third Party’s ownership
of or rights in or the validity or enforceability of or rights to use
Intellectual Property hereunder, the prosecution and defense of such aspects of
such Third Party Claim shall be governed by Article 12 and Article 13 to the
extent that such Article addresses such prosecution or defense.
10. LIMITATIONS ON LIABILITY
10.1     Consequential Damages Waiver. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF ITS
AFFILIATES (INCLUDING WITH RESPECT TO THE COMPANY, ANY COMPANY LICENSEES OR ANY
OF THEIR AFFILIATES AND WITH RESPECT TO PFIZER, ANY PFIZER LICENSORS OR ANY OF
THEIR AFFILIATES) BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED BY AN INDEMNITEE,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES
ARISING HEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNITEE IS
REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL, OR
PUNITIVE DAMAGES OR LOST PROFITS TO A PERSON WHO IS NOT THE OTHER PARTY OR AN
AFFILIATE OF THE OTHER PARTY IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH
DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND NOT BE SUBJECT TO THE LIMITATION SET
FORTH IN THIS ARTICLE 10.
11. INSURANCE
11.1     Obligations to Maintain Insurance. The Company shall maintain during
the Term and for five (5) years after termination or expiration of this
Agreement, commercial general liability insurance from a minimum "A-" AM Best
rated insurance company, including contractual liability and product liability
or clinical trials, if applicable, with coverage that, from time to time, the
Parties identify, and agree in writing. The Company has the right to provide the
total coverage required by any combination of primary and umbrella/excess
coverage. Each such insurance policy shall name Pfizer and its Affiliates as
additional insured and provide a waiver of subrogation in favor of Pfizer and
its Affiliates. Such insurance policies shall be primary and non-contributing
with respect to any other similar insurance policies available to Pfizer or its
Affiliates. The Company shall be responsible for its own deductibles or
retentions. For clarity, the minimum level of insurance set forth herein shall
not be construed to create a limit on the Company's liability hereunder.




--------------------------------------------------------------------------------




11.2     Policy Notification. The Company shall provide Pfizer with original
certificates of insurance (which, for clarity, may be provided in electronic
form) evidencing the insurance requirements set forth in Section 11.1 (a) prior
to execution by both Parties of this Agreement, and (b) on an annual basis.
Pfizer shall be provided at least thirty (30) days (ten (10) days in the case of
cancellation for non-payment of premium) written notice prior to cancellation,
termination, or any material change to restrict the coverage or reduce the
limits afforded.
12. INTELLECTUAL PROPERTY RIGHTS
12.1     Ownership of Licensed IP and New Patent Rights.
12.1.1     Licensed IP. Subject to Section 12.1.2, as between the Pfizer
Licensors and the Company Licensees, the Pfizer Licensors shall own and retain
all right, title, and interest in, to, and under all Licensed IP (excluding the
New IP, which is subject to Section 12.1.2), Material A, and Cell Line A.
12.1.2     New Patent Rights. Notwithstanding Section 12.1.1, as between the
Pfizer Licensors and the Company Licensees, (a) a Company Licensee shall own and
retain all right, title, and interest in, to, and under all New IP that relates
exclusively to the Company Field, and (b) a Pfizer Licensor shall own and retain
all right, title and interest in, to and under all other New IP.
12.1.3     Assignment. In the event that any Pfizer Licensor or Company Licensee
(as applicable), or any of its Affiliates or Sublicensees, has been assigned or
otherwise obtains or has ownership of any Licensed IP, any other New IP,
Material A or Cell Line A in contravention of Section 12.1.1 or 12.1.2 (as
applicable) or the other terms hereof, such Pfizer Licensor or Company Licensee
(as applicable) hereby assigns, and shall cause its Affiliates and Sublicensees
(as applicable) to assign, to the applicable Company Licensee or Pfizer Licensor
its entire right, title, and interest in, to, and under such Patent Rights,
Know-How, Material A and Cell Line A and hereby waives, and shall cause its
Affiliates and Sublicensees to waive, any ownership in the foregoing if such
assignment does not take effect immediately for any reason. Each Pfizer Licensor
and Company Licensee (as applicable) shall, and shall cause its applicable
Affiliates and Sublicensees to, execute any and all assignments and other
documents necessary to perfect or record the applicable Pfizer Licensor's or
Company Licensee's (or if specified by such Pfizer Licensor or Company Licensee,
its Affiliate's) right, title, and interest in, to, and under such Patent
Rights, such Know-How, Material A and Cell Line A. Each Pfizer Licensor and
Company Licensee further agrees to execute, and cause its applicable Affiliates
and Sublicensees to execute, all further documents and assignments and do all
such further things as may be necessary to perfect the applicable Pfizer
Licensor's or Company Licensee's (as applicable) (or if specified by such Pfizer
Licensor or Company License, its Affiliate's) title to such Patent Rights, such
Know-How, Material A and Cell Line A or to register the applicable Pfizer
Licensor or Company Licensee (as applicable) (or if specified by such Pfizer
Licensor or Company Licensee, its Affiliate) as the exclusive owner of any
applicable registrable rights.
13. PROSECUTION AND MAINTENANCE
13.1     Patent Filing, Prosecution, and Maintenance.
13.1.1     Licensed Patent Rights. As between the Parties and, subject to
Section 13.1.4, the Pfizer Licensors shall have the sole right and authority
(but not the obligation) to prepare, file, prosecute (including conduct any
oppositions, interferences, reissue proceedings, reexaminations, and post-grant
proceedings), and maintain (such activities, the “Prosecution Activities”) the
Licensed Patent Rights, in any country or regulatory jurisdiction in the
Territory. For purposes of this Agreement, the Prosecution Activities shall
include the right to determine whether or not to file an application for Patent
Rights on any Licensed IP. Notwithstanding the foregoing, in the event that a
Company Licensee would like to file new applications for the New Patent Rights
that a Pfizer Licensor owns in accordance with Section 12.1.2(b), such Company
Licensee shall notify such Pfizer Licensor in writing and such Company Licensee
and such Pfizer Licensor shall discuss an appropriate mechanism for filing and
prosecuting such Patent Rights (subject to such Pfizer Licensor’s consent with
respect thereto, not to be unreasonably withheld or delayed).
13.1.2     New Patent Rights Owned by the Company Licensees. As between the
Parties, upon providing its corresponding Pfizer Licensor with written notice,
each Company Licensee shall have the sole right and authority (but not the
obligation) to file new applications for the New Patent Rights that such Company
Licensee owns in accordance with Section 12.1.2(a) in the Territory and conduct
all other Prosecution Activities with respect thereto; provided that, such
Company Licensee shall provide notice to such Pfizer Licensor thirty (30) days
prior to the filing of any such new application and (a) after a request by and
consultation with such Pfizer Licensor, such Company Licensee shall modify the
scope or delay the filing (as applicable) of any such New Patent Rights (as
applicable) if such Pfizer Licensor believes, in its good faith, sole
discretion, that the requested scope of such New Patent Rights or timing
proposed by such Company Licensee may adversely affect Patent Rights (including
Patent Rights that have not been filed) that relate to research, development,
manufacture or commercialization being conducted by or on behalf of any Pfizer
Licensor or its Affiliates (including by, with or through a




--------------------------------------------------------------------------------




Third Party) and (b) with respect to New Anti-Protein X Patent Rights and New
Antibody A Product Patent Rights, upon the reasonable request of a Pfizer
Licensor, the applicable Company Licensee shall provide such Pfizer Licensor
with a copy of any material communications from, and drafts of any material
filings or responses to, the patent authorities in the applicable countries or
regulatory jurisdictions, regarding such Patent Rights, reasonably prior to
submission thereof to such patent authorities to allow such Pfizer Licensor an
opportunity to review and comment thereon. With respect to the foregoing (b),
such Pfizer Licensor shall provide any comments with respect to such
communications, filings and responses to such Company Licensee as soon as
reasonably practicable and such Company Licensee shall reasonably consider and
incorporate all such comments made by or on behalf of such Pfizer Licensor,
unless the Company Licensee reasonably believes that such comments may
materially adversely impact the Prosecution Activities for the applicable Patent
Right.
13.1.3     Costs and Expenses.
(a)As between the Parties, (i) for any Exclusive Licensed Patent Rights or
Assigned Patent Rights in the Territory that do not relate solely to the Company
Field, each Company Licensee shall be responsible for fifty percent (50%) of all
reasonable costs and expenses (including all out-of-pocket costs and expenses
and FTE Costs) actually incurred by or on behalf of the applicable Pfizer
Licensor or Company Licensee and its respective Affiliates in connection with
the Prosecution Activities therefor (and, for clarity, such Pfizer Licensor
shall be responsible for the remaining fifty percent (50%) of such costs and
expenses), (ii) for any Exclusive Licensed Patent Rights or Assigned Patent
Rights in the Territory that relate solely to the Company Field, each Company
Licensee shall be responsible for one hundred percent (100%) of all reasonable
costs and expenses (including all out-of-pocket costs and expenses and FTE
Costs) actually incurred by or on behalf of the applicable Pfizer Licensor or
Company Licensee and its respective Affiliates in connection with the
Prosecution Activities therefor and (iii) each Company Licensee shall be
responsible for all costs and expenses actually incurred by or on behalf of such
Company Licensee and its Affiliates in connection with the Prosecution
Activities for any New Patent Rights that such Company Licensee owns in
accordance with Section 12.1.2(a).
(b)Notwithstanding the foregoing Section 13.1.3(a) and subject to
Section 13.1.6(c), the Company Licensees shall have the right to cease paying or
refuse to pay any costs and expenses incurred in connection with the Prosecution
Activities for any Exclusive Licensed Patent Rights or Assigned Patent Rights by
providing the applicable Pfizer Licensor with written notice thereof (and
following the date of such written notice, the applicable Company Licensee shall
no longer be obligated to pay such costs and expenses for such Patent Right);
provided that, as of the date of such notice, (i) any such Exclusive Licensed
Patent Rights shall be deemed to be Non-Exclusive Licensed Patent Rights for
purposes of this Agreement, (ii) the license granted to the applicable Company
Licensee with respect to such Exclusive Licensed Patent Rights pursuant to
Section 2.1 shall convert to a non-exclusive license, and (iii) such Pfizer
Licensor shall have the right to continue prosecution and maintenance at its
sole discretion and expense pursuant to Section 13.1.6(c), or forego prosecution
and maintenance of, and abandon, the applicable Patent Rights or if the
applicable Pfizer Licensor has delegated the Prosecution Activities for or
assigned the applicable Exclusive Licensed Patent Right to such Company Licensee
in accordance with Section 13.1.6 prior to the date of such Pfizer Licensor’s
notice, such Pfizer Licensor shall have the right to direct the applicable
Company Licensee to forego prosecution and maintenance of, and abandon, the
applicable Patent Rights.
(c)Notwithstanding the foregoing Section 13.1.3(a), a Pfizer Licensor may, at
any time, decide to forego paying for any costs or expenses of the Prosecution
Activities of any Exclusive Licensed Patent Rights for which the Prosecution
Activities have been delegated to a Company Licensee or that have become
Assigned Patent Rights in accordance with Section 13.1.6; provided that such
Company Licensee agrees to assume all such costs and expenses by promptly
providing such Pfizer Licensor with written notice thereof (which shall be
provided within no less than ten (10) Business Days of the notice from such
Pfizer Licensor specifying that it has decided to forego paying for such costs
and expenses), and following the date of such notice, such Pfizer Licensor shall
no longer be obligated to pay such costs and expenses. For clarity, such Company
Licensee shall have the right to refuse to assume such costs and expenses in
accordance with Section 13.1.3(b); provided that such Company Licensee promptly
provides such Pfizer Licensor with written notice thereof no less than ten
(10) Business Days of the notice from such Pfizer Licensor specifying that it
has decided to forego paying for such costs and expenses.
13.1.4     Prosecution Requests. Each Pfizer Licensor shall reasonably consider
any request by the applicable Company Licensee that such Pfizer Licensor or any
of its Affiliates file or continue to prosecute any Exclusive Licensed Patent
Rights in a specific country or regulatory jurisdiction in the Territory;
provided that such Pfizer Licensor may grant such request in its sole discretion
and, in all instances, shall have the right, after consultation with such
Company Licensee, to




--------------------------------------------------------------------------------




modify the scope or delay the filing of any such Patent Right requested by such
Company Licensee if, in its good faith, sole discretion, such Pfizer Licensor
believes the requested scope of the Patent Right or timing proposed by such
Company Licensee may adversely affect Patent Rights (including Patent Rights
that have not been filed) that relate to research, development, manufacture or
commercialization being conducted by or on behalf of Pfizer or its Affiliates
(including by, with or through a Third Party).
13.1.5     Material Communications.
(a)With respect to Exclusive Licensed Patent Rights, the applicable Pfizer
Licensor shall provide the applicable Company Licensee with a copy of any
material communications from, and drafts of any material filings or responses
to, the patent authorities in the applicable countries or regulatory
jurisdictions, regarding such Patent Rights, reasonably prior to submission
thereof to allow such Company Licensee an opportunity to review and comment
thereon (and such Pfizer Licensor shall reasonably consider any such comments
made by or on behalf of such Company Licensee, subject to such Pfizer Licensor's
final decision-making authority).
(b)    With respect to New Patent Rights that are owned by a Company Licensee in
accordance with Section 12.1.2(a), such Company Licensee shall provide its
corresponding Pfizer Licensor with a copy of any material communications from,
and drafts of any material filings or responses to, the patent authorities in
the applicable countries or regulatory jurisdictions, regarding such Patent
Rights, reasonably prior to submission thereof to allow such Pfizer Licensor an
opportunity to review and comment thereon (and such material communications,
filings and responses shall be subject to such Pfizer Licensor’s approval, not
to be unreasonably withheld). Such Pfizer Licensor shall provide any comments
with respect to such communications, filings and responses to such Company
Licensee as soon as reasonably practicable and such Company Licensee shall
incorporate all such comments made by such Pfizer Licensor. In the event of a
dispute between such Company Licensee and such Pfizer Licensor regarding such
comments, such Pfizer Licensor shall have final decision-making authority.
13.1.6     Delegation of Prosecution Activities and Assignment of Patent Rights.
Upon written notice to the applicable Company Licensee, each Pfizer Licensor
shall have the right to (in its sole discretion) delegate Prosecution Activities
for, or assign, the Exclusive Licensed Patent Rights, to such Company Licensee
in accordance with this Section 13.1.6. For clarity, and notwithstanding
anything to the contrary, such Pfizer Licensor shall have the right to abandon
any patent application in its sole discretion without delegating or assigning
such patent application and shall not be obligated to pay any further costs or
expenses, if it has obtained allowance or grant of another patent in the
relevant country or regulatory jurisdiction Covering the relevant Licensed
Product or has another patent application pending in such country or regulatory
jurisdiction in which such coverage will be pursued.
(a)    If the applicable Pfizer Licensor delegates to the applicable Company
Licensee its rights and obligations to conduct the Prosecution Activities with
respect to any Exclusive Licensed Patent Rights in accordance with this Section
13.1.6, such Company Licensee shall perform such activities on such Pfizer
Licensor's behalf (including by using an in-house counsel or outside counsel
reasonably acceptable to such Pfizer Licensor). Following such a delegation,
such Company Licensee shall provide such Pfizer Licensor with a copy of any
material communications from, and drafts of any material communications, filings
or responses to, the patent authorities in the applicable countries or
regulatory jurisdictions, regarding such Patent Rights, reasonably prior to
submission to allow such Pfizer Licensor an opportunity to review and comment
thereon. Such Company Licensee shall incorporate all such comments made by or on
behalf of such Pfizer Licensor. In the event of a dispute between such Pfizer
Licensor and such Company Licensee regarding such comments, such Pfizer Licensor
shall have final decision-making authority.
(b)    If the applicable Pfizer Licensor assigns any Exclusive Licensed Patent
Rights to the applicable Company Licensee (any such assigned Patent Rights, the
“Assigned Patent Rights”), (i) such Patent Rights shall no longer be Shared
Commercial Product Patent Rights, Biopharma Patent Rights, Anti-Protein X Patent
Rights or Antibody A Product Patent Rights (as applicable) hereunder; provided
that pharmaceutical products that are Covered by such Patent Rights shall
continue to be Licensed Products as if such pharmaceutical products would have
been Licensed Products had such assignment not occurred and all obligations of
such Company Licensee hereunder with respect to such Licensed Product shall
continue and (ii) such Company Licensee hereby grants such Pfizer Licensor a
license to such Assigned Patent Rights, which license shall be exclusive
(including as to such Company Licensee and its Affiliates) for all uses in the
Pfizer Field and the Company Field (excluding those uses within the scope of
such Company Licensee’s exclusive license granted pursuant to Section 2.1)
throughout the Territory.




--------------------------------------------------------------------------------




(c)    If, following any such delegation of Prosecution Activities for, or
assignment of, Exclusive Licensed Patent Rights, the applicable Company Licensee
elects to forego prosecution or maintenance of such Patent Rights (including
because such Company Licensee no longer would like to pay the costs and expenses
associated therewith), such Company Licensee shall provide the applicable Pfizer
Licensor written notice of such determination at least forty-five (45) days
before any deadline for taking action to avoid abandonment (or other loss of
rights) and such Pfizer Licensor shall have the right to (A) continue
prosecution and maintenance at its sole discretion and expense, (B) direct such
Company Licensee to forego prosecution or maintenance of such Patents Rights
and/or (C) with respect to the Assigned Patent Rights, be assigned such Company
Licensee’s entire right, title and interest in, to and under the applicable
Patent Right. In the event that an Assigned Patent Right is assigned to such
Pfizer Licensor pursuant to the foregoing sentence, such Company Licensee shall
be granted a license that is commensurate in scope with the license granted
pursuant to Section 2.1, except (X) that such license shall be non-exclusive and
the applicable Patent Right shall be deemed to be a Non-Exclusive Licensed
Patent Right and (Y) pharmaceutical products that are Covered by such Patent
Right shall continue to be Licensed Products if such pharmaceutical products
would have been Licensed Products had such assignment not occurred and all
obligations of such Company Licensee hereunder with respect to such Licensed
Product shall continue.
13.1.7     Cooperation in Prosecution Activities. Upon the request of the Party
that is responsible for the Prosecution Activities in accordance with this
Section 13.1 (the "Prosecuting Party"), the other Party shall provide such
Prosecuting Party with reasonable assistance and cooperation with respect to
such Prosecution Activities of the Licensed IP, including providing any
necessary powers of attorney, filings and any other assignment documents or
instruments for such prosecution.
13.1.8     Orange Book and Green Book Listings. As between the Parties, each
Company Licensee shall have sole responsibility for, and control with respect
to, the content and submission of any Green Book Filings for any Licensed
Products that are being commercialized by or on behalf of it or its Affiliates,
and each Pfizer Licensor and its Affiliates shall have sole responsibility for,
and control with respect to, the content and submission of any Orange Book
Filings for any Licensed Products that are being commercialized by or on behalf
of it, its Affiliates or any of its Sublicensees. Notwithstanding the foregoing,
in the event that a Company Licensee or any of its Affiliates or Sublicensees
are developing or commercializing (including by, with or through a Third Party)
a Licensed Product that is Covered by a Licensed Patent Right that also Covers a
Licensed Product that is being researched, developed, manufactured or
commercialized by or on behalf of a Pfizer Licensor or its Affiliates (including
by, with or through a Third Party), upon the applicable Pfizer Licensor’s
reasonable request, the Parties shall meet to discuss the content and submission
of such Company Licensee’s and its Affiliates’ Green Book Filing and such Pfizer
Licensor’s and its Affiliates’ Orange Book Filing and such filings shall be
subject to such Pfizer Licensor’s review and approval (not to be unreasonably
withheld).
13.1.9     Patent Term Extensions. Each applicable Company Licensee may request
that the applicable Pfizer Licensor file, or allow such Company Licensee to
file, patent term extensions with respect to any Exclusive Licensed Patent
Rights, and such Pfizer Licensor shall reasonably consider such request and may
grant such request in its sole discretion. Notwithstanding anything to the
contrary, the applicable Pfizer Licensor shall have the sole right and authority
(but not the obligation) to make decisions regarding patent term extensions
(including whether to file for any supplementary protection certificates and any
other extensions that are available) with respect to the applicable Exclusive
Licensed Patent Rights.
13.1.10     No Additional Obligations. This Agreement shall not obligate either
Party to disclose to the other Party, or maintain, register, prosecute, pay for,
enforce or otherwise manage any Intellectual Property, except as expressly set
forth herein.
13.2     Third Party Infringements and Other Violations.
13.1.1     Notice. Each Party shall promptly notify the other Party in writing
(each such notice, an “Infringement Notice”) upon learning of any actual or
threatened infringement, misappropriation, or other violation or challenge to
the validity, scope, or enforceability of, or the Company’s, Pfizer’s or any of
their respective Affiliates’ rights in, any Licensed IP or Assigned Patent
Rights of which it has Knowledge, including, for clarity, any Paragraph IV
Certifications (“Third Party Infringement”); provided that the applicable Pfizer
Licensor shall only be required to provide an Infringement Notice to the
applicable Company Licensee if the Third Party Infringement relates to Licensed
IP exclusively licensed to the applicable Company Licensee pursuant to this
Agreement.
13.1.2     Pfizer Enforcement Rights. As between the Parties, the applicable
Pfizer Licensor shall have the sole right and authority (but not the obligation)
to control enforcement of the Licensed IP and Assigned Patent Rights (to the
extent such Pfizer Licensor is exclusively licensed such Assigned Patent Rights
with respect to the applicable Third Party




--------------------------------------------------------------------------------




Infringement) against any Third Party Infringement, except such Pfizer Licensor
shall not have such rights with respect to such Patent Rights with respect to
which such Pfizer Licensor ceased paying any costs or expenses incurred in
connection with the Prosecution Activities for such Patent Rights pursuant to
Section 13.1.3; provided that, with respect to any such Patent Rights, such
Pfizer Licensor shall be entitled to control such enforcement if it notifies the
applicable Company Licensee of its intention at least fifteen (15) days before
commencing such enforcement and agrees at or prior to the time of such
notification to pay to such Company Licensee (no later than forty-five (45) days
after receiving an invoice with supporting documentation) fifty percent (50%) of
the reasonable out-of-pocket costs and expenses (including any out-of-pocket
costs and expenses and FTE Costs) actually incurred by such Company Licensee (or
its applicable Affiliates) in connection with the Prosecution Activities
conducted by such Company Licensee or Pfizer Licensor (as applicable) (and its
respective Affiliates) with respect to such Patent Rights beginning on the date
that such Pfizer Licensor ceased paying such costs or expenses pursuant to
Section 13.1.3 to the extent such Pfizer Licensor or its Affiliates have not
already paid such costs and expenses. At any time during the Term, the
applicable Company Licensee may request that the applicable Pfizer Licensor
enforces any Licensed IP against any Third Party Infringement (except with
respect to New Shared Commercial Product Patent Rights), and such Pfizer
Licensor shall reasonably consider such request and grant such request in its
sole discretion.
13.2.3     Company Right of Enforcement. As between the Parties, a Company
Licensee shall have the sole right and authority (but not the obligation) to
control enforcement in the Company Field of any (a) New Patent Rights that are
owned by such Company Licensee in accordance with Section 12.1.2(a), (b)
Assigned Patent Rights assigned to such Company Licensee (except to the extent
enforcement thereof is controlled by a Pfizer Licensor in accordance with
Section 13.2.2), and (c) Patent Rights for which Prosecution Activities have
been delegated to such Company Licensee and with respect to which the applicable
Pfizer Licensor ceased paying any costs or expenses in connection with such
Prosecution Activities pursuant to Section 13.1.3 (to the extent such Patent
Rights are Exclusive Patent Rights). Prior to commencing any Action in
connection therewith that is outside or directly affects the Pfizer Field, such
Company Licensee shall consult with such Pfizer Licensor (unless the delay
associated with doing so would result in the loss of rights) and reasonably
consider such Pfizer Licensor's recommendations regarding such Action.
13.2.4    Settlement. The Pfizer Licensor or Company Licensee controlling
enforcement of the Licensed IP, the Assigned Patent Rights, or the New Patent
Rights owned by such Company Licensee in accordance with Section 12.1.2(a) (as
applicable) against any Third Party Infringement in the Company Field (the
"Controlling Party") (a) shall provide the applicable Company Licensee or Pfizer
Licensor (respectively) (the "Non-Controlling Party") with timely notice of any
proposed settlement pertaining thereto that the Controlling Party enters into
and (b) shall not, without prior written consent of the Non-Controlling Party
(not to be unreasonably withheld), settle, or stipulate to any facts, or make
any admission that would (i) adversely affect the validity, enforceability, or
scope of, or admit non-infringement of, any of any Patent Rights or Know-How
exclusively licensed to a Company Licensee hereunder, New Patent Rights owned by
a Company Licensee in accordance with Section 12.1.2(a) or Assigned Patent
Rights (as applicable), (ii) impose liability on the Non-Controlling Party or
its Affiliates, or (iii) grant to a Third Party a license or covenant not to sue
under, or adversely affect the validity, enforceability, or scope of, or admit
non-infringement of, any Intellectual Property that the Non-Controlling Party or
its Affiliates owns or to which the Non-Controlling Party or its Affiliates
otherwise has exclusive rights. In addition, a Pfizer Licensor, in controlling
enforcement of a Third Party Infringement Action outside of the Company Field,
shall not, without prior written consent of the applicable Company Licensee (not
to be unreasonably withheld), settle, or stipulate to any facts, or make any
admission that would (x) give rise to liability of the applicable Company
Licensee or its Affiliates, or (y) grant to a Third Party a license or covenant
not to sue under or with respect to any Intellectual Property that the
applicable Company Licensee or its Affiliates owns or to which the applicable
Company Licensee or its Affiliates otherwise has exclusive rights, if such
license or covenant conflicts with the licenses to the applicable Company
Licensee under this Agreement.
13.2.5     Assistance. At the request of the Controlling Party, the
Non-Controlling Party shall provide reasonable assistance to the Controlling
Party with respect to its enforcement of any Patent Rights or Know-How licensed
hereunder against any Third Party Infringement, including by joining any related
Action and executing all papers and performing such other acts as may be
reasonably required to permit the Controlling Party to commence or prosecute
such Action. The Controlling Party shall reimburse the Non-Controlling Party’s
reasonable out-of-pocket costs and expenses actually incurred in connection
therewith; provided that the Non-Controlling Party shall bear its own costs and
expenses in connection therewith if the enforcement Action involves (a) where a
Company Licensee is the Non-Controlling Party, a Third Party Infringement in the
Company Field, or (b) where a Pfizer Licensor is the Non-Controlling Party, a
Third Party Infringement in the Pfizer Field. The Non-Controlling Party shall
have the right to be represented in any such Action in which it is a party by
independent counsel (which shall act in an advisory capacity only, except for
matters solely directed to such Pfizer Licensor or Company Licensee) of its own
choice and at its own expense.
13.2.6     Recoveries. Any recoveries resulting from an Action relating to the
enforcement of any Patent Rights or Know-How exclusively licensed to a Pfizer
Licensor or Company Licensee hereunder against any Third Party Infringement
shall first be applied against payment of each Party’s and its Affiliates’
reasonable out-of-pocket costs and




--------------------------------------------------------------------------------




expenses actually incurred in connection therewith, with any remaining amounts
distributed to (a) the Company or its designated Affiliate to the extent that
such recovery concerned a Third Party Infringement with respect to the Company
Field and (b) Pfizer or its designated Affiliate to the extent that such
recovery concerned a Third Party Infringement with respect to the Pfizer Field.
13.3     Defense Actions.
13.3.1     Notice. Each Party shall promptly notify the other Party in writing
upon learning of any allegation by a Third Party that Intellectual Property
owned by a Third Party or to which a Third Party otherwise has rights is
infringed, misappropriated, or otherwise violated by either Party's, its
Affiliates' or with respect to the Company, its Sublicensees' activities in
connection with the exercise of its or their rights or performance of its or
their obligations hereunder (each, a "Defense Action").
13.3.2     Right of Defense. As between the Parties, if a Defense Action is
brought against a Party or any of its Affiliates (including with respect to
Pfizer, the Pfizer Licensors and their Affiliates and with respect to the
Company, the Company Licensees and their Affiliates), such Party shall control
such Defense Action against the applicable Third Party at its own cost and
expense. The Party that controls a Defense Action in accordance with this
Section 13.3.2 shall keep the other Party reasonably informed of the status of
such Defense Action and the other Party shall reasonably cooperate in connection
therewith. The Party that controls a Defense Action may not settle, or stipulate
to any facts, or make any admission with respect to, a Defense Action without
the other Party’s prior written consent; provided that, such consent shall not
be required to the extent that the settlement does not (a) adversely affect the
validity, enforceability, or scope of, or admit non-infringement of, if a Pfizer
Licensor is the Controlling Party, any Patent Rights or Know-How exclusively
licensed to a Company Licensee hereunder or if a Company Licensee is the
Controlling Party, any Licensed IP, any New IP owned by a Company Licensee in
accordance with Section 13.1.2 or Assigned Patent Rights (as applicable),
(b) give rise to liability of such other Party or any of its Affiliates or with
respect to the Company, Sublicensees, or (c) grant to a Third Party a license or
covenant not to sue under, or with respect to, any Intellectual Property that
the other Party or any of its Affiliates owns or to which the other Party or any
of its Affiliates otherwise has rights.
13.4     Liability. Neither Party, nor its Affiliates (including, with respect
to Pfizer, the Pfizer Licensors and, with respect to the Company, the Company
Licensees), nor its or their employees, agents, or representatives, shall be
liable to the other Party or any of its Affiliates in respect of any good faith
act, omission, default, or neglect of such Party, any of its Affiliates, or its
or their employees, agents, or representatives in connection with the
Prosecution Activities or Actions with respect to Third Party Infringements that
it performs hereunder and that has not resulted from its or its Affiliates' or
its or their directors', employees', officers', shareholders', agents',
successors', or assigns' bad faith and each Party, on behalf of itself, its
Affiliates, and its and their respective directors, employees, officers,
shareholders, agents, successors, and assigns, hereby waives any and all Actions
that they may have against the other Party, any of its Affiliates or its or
their employees, agents, or representatives that may arise or result from such
other Party's or its Affiliates' performance of the Prosecution Activities and
Actions with respect to Third Party Infringements.
13.5     Encumbrances. Notwithstanding anything to the contrary, the Parties’
rights and obligations set forth in Article 12 and this Article 13 shall be
subject to the terms of any agreements or contracts with respect to the
Encumbrances.
14. PATENT MARKING
14.1     Patent Marking. Upon a Pfizer Licensor’s request, the applicable
Company Licensee shall, and shall cause its Affiliates and Sublicensees to, mark
Licensed Products sold by, or on behalf of, such Company Licensee, its
Affiliates and its Sublicensees hereunder (in a reasonable manner consistent
with industry custom and practice, including by use of other substantially
equivalent ways of providing notice under any Applicable Laws) with appropriate
patent numbers or indicia to the extent permitted by Applicable Law, in those
countries or regulatory jurisdictions in the Territory in which such markings or
such notices impact recoveries of damages or equitable remedies available with
respect to infringements or other violations of Patent Rights.
15. TRADEMARKS
15.1     Trademarks. Subject to the terms hereof, neither the Company Licensees,
on the one hand, nor the Pfizer Licensors, on the other hand, shall use the
Trademarks of Pfizer or any of Pfizer’s Affiliates or the Company or any of the
Company’s Affiliates, respectively, in any product, packaging, advertising,
marketing, or other form of promotional disclosure without prior written consent
of the other Party or any of its Affiliates or unless otherwise expressly
permitted under the Global Separation Agreement or any other Ancillary
Agreement. Pfizer hereby acknowledges that it does not receive any right or
license hereunder to any of the Trademarks of the Company or any of its
Affiliates, except as expressly set forth herein.




--------------------------------------------------------------------------------




16. TERM; TERMINATION
16.1     Term. The term of this Agreement (the “Term”) shall (a) with respect to
each Patent Right that is included in the Licensed Patent Rights, expire upon
expiration of the last to expire of such Patent Rights, (b) with respect to
Third Party IP that is licensed to Pfizer or any other Pfizer Licensor pursuant
to a Third Party Agreement and sublicensed hereunder, expire upon expiration or
termination of such Third Party Agreement with respect to such Third Party IP
and (c) with respect to Licensed Know-How that is licensed pursuant to
Section 2.1, expire upon the thirtieth (30th) anniversary of the Effective Date.
Upon expiration of this Agreement in its entirety, the licenses granted pursuant
to Section 2.1 to all Licensed Know-How that is owned and Controlled by a Pfizer
Licensor shall convert to perpetual licenses that survive such expiration.
Except as otherwise expressly set forth in Section 16.2, this Agreement may not
be terminated unless agreed to in writing by the Parties.
16.2     Termination.
16.2.1     Termination for Cause. Either Party shall have the right, without
prejudice to any other remedies available to it at law or in equity, to
terminate this Agreement in its entirety in the event that the other Party is in
material breach of this Agreement and fails to cure such material breach within
sixty (60) days of duly given notice thereof (including because such breach is
incapable of being cured); provided that, if such breach is capable of being
cured, but cannot be cured within such sixty (60) day period, and the breaching
Party initiates actions to cure such breach within such sixty (60) day period
and thereafter diligently pursues such actions, the breaching Party shall have
such additional period as is reasonable to cure such breach.
16.2.1     Certain Immediate Termination Events. Except to the extent expressly
waived or consented to in writing by a Party (in its sole discretion), this
Agreement shall terminate immediately and without any requirement for notice to
the other Party upon the event of: (i) the failure to pay when due and payable
any principal, interest, or any other amount in excess of One Million U.S.
Dollars ($1,000,000) in respect of any Company Material Indebtedness or Pfizer
Material Indebtedness; (ii) any event of default with respect to any Company
Material Indebtedness or Pfizer Material Indebtedness; (iii) any other event or
condition that results in any Company Material Indebtedness or Pfizer Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Company Material Indebtedness or Pfizer Material
Indebtedness or any trustee or agent on its or their behalf to cause any Company
Material Indebtedness or Pfizer Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; (iv) the Company or Pfizer being authorized (whether by
its board of directors or such other Person having authority to direct the
Company or Pfizer, respectively) to commence or institute any bankruptcy,
receivership, insolvency, reorganization or other similar proceedings under any
bankruptcy, insolvency, or other similar law now or hereinafter in effect,
including any section or chapter of the United States Bankruptcy Code (as may be
amended, the “Bankruptcy Code”) or under any similar laws or statutes of the
United States or any state thereof or of any jurisdiction (whether or not in the
United States) having authority or jurisdiction over the assets of such Party or
in which such Party may operate or have assets; (v) the commencement or
institution of any bankruptcy, receivership, insolvency, reorganization or other
similar proceedings by or against a Party under any bankruptcy, insolvency, or
other similar law now or hereinafter in effect, including any section or chapter
of the Bankruptcy Code or under any similar laws or statutes of the United
States or any state thereof or of any jurisdiction (whether or not in the United
States) having authority or jurisdiction over the assets of such Party or in
which such Party may operate or have assets; (vi) the institution of any
reorganization, restructuring, arrangement, or other readjustment of debt plan
of a Party not involving the Bankruptcy Code; (vii) the appointment of a
receiver, trustee, or similar party for all or substantially all of a Party’s
assets related to this Agreement or that are provided to such Party pursuant to
the terms hereof; or (viii) any corporate action taken by the board of directors
of a Party or such other Person having authority to direct such Party in
furtherance of any of the foregoing (i) through (vii).
16.2.3     The Company’s Right to Terminate Without Cause. Upon sixty (60) days
written notice, the Company may terminate this Agreement on a Patent-by-Patent
or Know-How-by-Know-How basis or in its entirety without cause.
16.2.4     Pfizer Termination of Third Party Agreements. In the event that any
Pfizer Licensor decides to terminate any Third Party Agreement sublicensed to a
Company Licensee under this Agreement, it will so advise such Company Licensee
in writing at least thirty (30) days in advance of the effective date of such
termination so that such Company Licensee and its Affiliates shall have the
opportunity to provide Pfizer with prompt written notice (which shall be
provided no later than fifteen (15) days after such Pfizer Licensor provides
such Company Licensee with notice of such termination) that such Company
Licensee and its Affiliates would like to be assigned such Third Party Agreement
and/or the applicable Pfizer Licensor’s and its Affiliates’ rights and
obligations thereunder, in each case, to the extent necessary to continue to any
development or commercialization activities being conducted as of the date of
Pfizer’s notice of such




--------------------------------------------------------------------------------




termination. Upon receipt of such written notice from such Company Licensee,
such Pfizer Licensor shall reasonably cooperate with such Company Licensee in
connection with having such Third Party Agreement or rights or obligations
thereunder assigned to such Company Licensee; provided that, in no event will
such Pfizer Licensor or any of its Affiliates be obligated to breach such
agreement or offer to pay or pay any money or offer to incur or incur any
non-monetary obligations to have such Third Party Agreement assigned unless such
Company Licensee first agrees in a writing reasonably acceptable to such Pfizer
Licensor to pay such consideration and undertake all such obligations on such
Pfizer Licensor’s behalf.
16.2.5     Pfizer Termination of License to Antibody A Product Patent Rights and
Antibody A Product Know-How. Pursuant to Section 2.1.4(b), Pfizer shall have the
right (in its sole discretion) to terminate the license granted to the Antibody
A Product Patent Rights and the Antibody A Product Know-How, as provided in
Section 2.1.4(a).
16.3     Effect of Expiration and Termination; Accrued Rights; Survival.
16.3.1     Payment. Within thirty (30) days of expiration or termination of this
Agreement in part or in whole (or such later date with respect to those costs
that are incurred but cannot be reported as of such date), the Company shall pay
Pfizer all amounts due to Pfizer with respect to the Licensed Product(s), and
other licenses and rights granted hereunder, to which the expiration or
termination relates as of the effective date of such expiration or termination.
16.3.2     Inventory. Notwithstanding anything to the contrary in this
Section 16.3, if this Agreement terminates pursuant to a Company Termination
Event after the first commercial sale of a Licensed Product, the applicable
Company Licensee shall have the right to sell its remaining inventory of such
Licensed Product(s) so long as the Company has fully paid, and continues to pay
fully when due, any and all Third Party Payments owed to Pfizer hereunder based
on such sales. For purposes of this Section 16.3, “Company Termination Event”
means termination (a) by Pfizer in accordance with Section 16.2.1, (b) based on,
or related to, the Company or a Company Material Indebtedness in accordance with
Section 16.2.2, or (c) in accordance with Section 16.2.3 or 16.2.4.
16.3.3     Accrued Rights. Upon the termination of this Agreement pursuant to a
Company Termination Event, in part or in its entirety: (a) all licenses and
rights granted to the applicable Company Licensee with respect to the
Intellectual Property to which such termination relates shall immediately
terminate and (b) any sublicenses that have been granted to a Sublicensee with
respect to the Patent Rights or Know-How to which such termination relates shall
immediately terminate. Termination of this Agreement, in part or in its
entirety, shall be without prejudice to any rights which shall have accrued to
the benefit of either Party prior to such expiration and termination (as
applicable). In the event of termination of this Agreement pursuant to Section
16.2 for any reason that is not a Company Termination Event, the licenses
granted to the Company Licensees as of the date of such termination shall
survive such termination and all provisions of this Agreement (including, for
clarity, Sections 16.1 and 16.2) to the extent related thereto shall survive, as
if this Agreement with respect thereto has not terminated.
16.3.4     Surviving Obligations. Without limiting any other provisions in this
Article 16, the following Sections and Articles (along with the provisions
herein that expressly specify survival terms or that would, by their nature,
survive termination) shall survive expiration or termination of this Agreement
for any reason (collectively, the "Surviving Provisions"): 2.1.3(b)(i),
2.1.12(b) (with respect to the Patent Rights that, from time to time, the
Parties identify as the Patent Rights subject to such Section), 2.1.13(b) (but
only with respect to the last two sentences), 2.1.14(b) (but only with respect
to the last two sentences), 2.3, 2.4.2, 2.5, 2.6.1, 4.2 and 4.3 (each, for the
period of time set forth in such Sections), 5.1 (along with any provisions
governing payment of such amounts hereunder), 5.3 (for the period of time set
forth in such Section), 6 (but only with respect to Reference Filings and
Regulatory Dossiers submitted prior to expiration or termination of this
Agreement), 7, 8.2, 9, 10, 11 (for the period of time set forth in such
Section), 12, 13.4, 13.5, 16.3 and 17. Without limiting any of the rights or
remedies otherwise available to either Party, each Party acknowledges and agrees
that each of its obligations with respect to the Surviving Provisions shall
continue, remain binding, and survive termination of this Agreement (and,
without limiting the foregoing, shall not be dischargeable in any proceeding
under the Bankruptcy Code or similar proceeding); and that each of its
obligations with respect to the Surviving Provisions is and shall be
specifically enforceable under Applicable Law.
17. MISCELLANEOUS
17.1     Compliance with Laws. Neither Party nor any of their Affiliates will be
required by this Agreement to take or omit to take any action in contravention
of any Applicable Law, including any applicable national and international
pharmaceutical industry codes of practices. Without limiting the foregoing, and
notwithstanding any other provision of this Agreement, neither Party nor any of
their Affiliates shall be required to promote or otherwise commercialize a
Licensed Product, or incur any expense in connection with any activity under
this Agreement, that it reasonably believes, in good faith, may violate any
Applicable Law (including any applicable national and




--------------------------------------------------------------------------------




international pharmaceutical code of practice) or “corporate integrity” or
similar agreement with any Governmental Authority to which it is a party.
17.2     Assignability. For clarity, the rights, benefits, and obligations of
the Company Licensees under (or relating to) this Agreement (including any
licenses or sublicenses granted pursuant to this Agreement) are personal to the
Company Licensees. The Company may not assign (including in a bankruptcy or
similar proceeding) or assume in a bankruptcy or similar proceeding this
Agreement or any rights, benefits, or obligations under or relating to this
Agreement, in each case whether by operation of law or otherwise, without
Pfizer’s prior written consent (which shall not be unreasonably withheld);
provided that the Company may assign its rights and obligations under this
Agreement or any part hereof to one or more of its Affiliates, or to a successor
to all or substantially all of its business and assets to which this Agreement
(or part thereof that is assigned) relates, without Pfizer’s consent. In the
event of a permitted assignment, this Agreement shall be binding upon and inure
to the benefit of the Parties and their respective permitted successors and
permitted assigns. Any attempted assignment that contravenes the terms of this
Agreement shall be void ab initio and of no force or effect.
17.3     Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, without regard
to the conflict of laws principles thereof that would result in the application
of any law other than the laws of the State of New York and, to the extent
applicable to Intellectual Property, the applicable federal laws of the United
States of America (without regard to conflict of laws principles).
17.4     Dispute Resolution.
17.4.1 General. The following procedures shall be used to resolve any dispute,
controversy or claim that may arise out of or relate to, or arise under or in
connection with this Agreement or the breach, termination, or validity thereof
(each, a “Dispute”):
(a)Promptly after the written request of either Party (“Request”), the Senior
Executives shall meet in person or by telephone to attempt to resolve any
Dispute. If, for any reason, the Senior Executives do not resolve the Dispute
within thirty (30) days of receipt by a Party of such Request, then the Senior
Executives shall meet in person or by telephone to review and attempt to resolve
the Dispute.
(b)If, for any reason, the Senior Executives fail to resolve the Dispute within
sixty (60) days of receipt by a Party of a Request in accordance with
Section 17.4.1(a), the Parties shall attempt to resolve the Dispute with the
assistance of a mediator agreed upon by the Parties or, in default of such
agreement, within seventy-five (75) days of receipt by a Party of a Request, at
the request of any Party, such mediator shall be appointed by the American
Arbitration Association (“AAA”). The mediation shall be held in New York, New
York and in accordance with the then-prevailing Commercial Mediation Rules of
the AAA.
(c)All negotiations and mediation in connection with the Dispute shall be
conducted in strict confidence and without prejudice to the rights of the
Parties in any future legal proceedings. Except for any Party’s right to seek
interlocutory relief in the courts, no Party may commence any form of
arbitration in accordance with Section 17.4.2 until twenty (20) Business Days
after the appointment of a mediator or until one hundred twenty (120) days after
the receipt by a Party of a Request, whichever occurs sooner.
(d)    If, with the assistance of the mediator, the Parties reach a settlement,
such settlement shall be reduced to writing and, once signed by a duly
authorized representative of each of the Parties, shall be and remain binding on
the Parties. The Parties shall bear their own legal costs of the mediation, but
the costs and expenses of the mediator and the AAA shall be borne by the Parties
equally.
17.4.2     Arbitration.
(a)All Disputes that for any reason are not timely resolved by the Parties in
accordance with Sections 17.4.1(a) through 17.4.1(d) shall be finally and
exclusively resolved by binding arbitration to be administered by the AAA in
accordance with the then-prevailing Commercial Arbitration Rules of the AAA (the
“Rules”). The seat of the arbitration shall be in New York County, New York. The
arbitration shall be held and the award shall be issued in the English language.
If the amount in controversy is Three Million US Dollars (US$3,000,000) or less




--------------------------------------------------------------------------------




(including all claims and counterclaims), there shall be one arbitrator who
shall be agreed upon by the Parties within twenty (20) days of receipt by
respondent of a copy of the demand for arbitration. If the amount in controversy
is more than Three Million US Dollars (US$3,000,000) (including all claims and
counterclaims), there shall be three (3) neutral and impartial arbitrators, one
of whom shall be appointed by each of the Parties within thirty (30) days of
receipt by respondent of the demand for arbitration, and the third
(3rd) arbitrator, who shall chair the arbitral tribunal, shall be appointed by
the Party appointed arbitrators within fifteen (15) days of the appointment of
the second (2nd) arbitrator. If any arbitrator is not appointed within the time
limit provided herein, such arbitrator shall be appointed by the AAA in
accordance with the listing, striking, and ranking procedures in the Rules. Any
arbitrator appointed by the AAA shall be a retired judge or an attorney with no
less than fifteen (15) years of experience with commercial cases and an
experienced arbitrator, who shall, if practicable, have experience with
transactions or disputes related to the field of pharmaceutical development and
technology and/or, if applicable, intellectual property (including Patent Rights
and trade secrets).
(b)All arbitrators shall be neutral and impartial and shall not be officers or
employees of either Party. The cost of the arbitration, including the fees and
expenses of the arbitrator(s), will be shared equally by the Parties. The
arbitrator(s) shall have the right to award damages and other relief but will
not have the authority to award any damages or remedies not available under the
express terms of this Agreement. The arbitration award will be presented to the
Parties in writing and will include findings of fact and, where appropriate,
conclusions of law. The award may be confirmed and enforced in any court of
competent jurisdiction.
(c)Prior to the appointment of the arbitral tribunal, either Party may seek
injunctive relief from any court of competent jurisdiction in order to enforce
compliance with the provisions of this Section 17.4.2 or otherwise in aid of
arbitration or to maintain the status quo or prevent irreparable harm. The
Parties hereby submit to the non-exclusive jurisdiction of the Federal and State
courts located in New York, New York (the “New York Courts”) for such purpose.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of the New York Courts, the arbitrator(s) shall have full authority
to grant provisional remedies and to direct the Parties to request that any New
York Court modify or vacate any temporary or preliminary relief issued by any
such New York Court, and to award damages for the failure of any Party to
respect the arbitrator’s(s’) orders to that effect.
17.5     Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the Party or Parties who are or are to be thereby aggrieved shall have the right
to seek specific performance and injunctive or other equitable relief of its
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.
17.6     Force Majeure. No Party shall be deemed in default of this Agreement to
the extent that any delay or failure in the performance of its obligations under
this Agreement results from any cause beyond its reasonable control and without
its fault or negligence, such as acts of God, acts of civil or military
authority, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods, unusually severe weather conditions, labor problems or
unavailability of parts, or, in the case of computer systems, any failure in
electrical or air conditioning equipment. In the event of any such excused
delay, the time for performance shall be extended for a period equal to the time
lost by reason of the delay.
17.7     Advisors. It is acknowledged and agreed by each of the Parties that
Pfizer, on behalf of itself and the other members of the Pfizer Group, has
retained each of the Persons identified on Schedule 11.11 to the Global
Separation Agreement to act as counsel in connection with this Agreement, the
Global Separation Agreement, the Ancillary Agreements, the Contribution and the
other transactions contemplated hereby and thereby and that the Persons listed
on Schedule 11.11 to the Global Separation Agreement have not acted as counsel
for the Company or any other member of the Company Group in connection with this
Agreement, the Global Separation Agreement, the Ancillary Agreements, the
Contribution and the other transactions contemplated hereby and thereby and that
none of the Company or any member of the Company Group has the status of a
client of the Persons listed on Schedule 11.11 to the Global Separation
Agreement for conflict of interest or any other purposes as a result thereof.
The Company hereby agrees, on behalf of itself and each other member of the
Company Group that, in the event that a dispute arises after the Effective Date
in connection with this Agreement, the Global Separation Agreement, the
Ancillary Agreements, the Contribution and the other transactions contemplated
hereby and thereby between Pfizer and the




--------------------------------------------------------------------------------




Company or any of the members of their respective Groups, each of the Persons
listed on Schedule 11.11 to the Global Separation Agreement may represent any or
all of the members of the Pfizer Group in such dispute even though the interests
of the Pfizer Group may be directly adverse to those of the Company Group. The
Company further agrees, on behalf of itself and each other member of the Company
Group that, with respect to this Agreement, the Global Separation Agreement, the
other Ancillary Agreements, the Contribution and the other transactions
contemplated hereby and thereby, the attorney-client privilege and the
expectation of client confidence belongs to Pfizer or the applicable member of
the Pfizer Group and may be controlled by Pfizer or such member of the Pfizer
Group and shall not pass to or be claimed by the Company or any member of the
Company Group. Furthermore, the Company acknowledges and agrees that Skadden,
Arps, Slate, Meagher & Flom LLP is representing Pfizer, and not the Company, in
connection with the Transactions.
17.8     Notices. All notices or other communications under this Agreement shall
be in writing and shall be deemed to be duly given when (a) delivered in person
or (b) deposited in the United States mail or private express mail, postage
prepaid, addressed as follows:


If to a Pfizer Licensee, to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: General Counsel
with a copy to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: Bryan A. Supran and Andrew J. Muratore
If to a Company Licensor, to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: General Counsel
with a copy to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: Katherine H. Walden
Any Party may, by notice to the other Party, change the address to which such
notices are to be given.
17.9     Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party.
17.10     Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
17.11     Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining




--------------------------------------------------------------------------------




provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired, or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.
17.12     Further Assurances. The Company and Pfizer hereby covenant and agree,
without the necessity of any further consideration, to execute, acknowledge, and
deliver any and all such other documents and take any such other action as may
be reasonably necessary or appropriate to implement this Agreement and carry out
the intent and purposes of this Agreement.
17.13     Third Party Beneficiaries. Except for the indemnification rights under
this Agreement of any Pfizer Indemnitee or Company Indemnitee in their
respective capacities as such and the express rights of the Company Licensees
and the Pfizer Licensors set forth herein, (a) the provisions of this Agreement
are solely for the benefit of the Parties and are not intended to confer upon
any Person (including employees of the Parties) except the Parties any rights or
remedies hereunder, and (b) there are no third party beneficiaries of this
Agreement and this Agreement shall not provide any third person (including
employees of the Parties) with any remedy, claim, liability, reimbursement,
claim of action, or other right in excess of those existing without reference to
this Agreement.
17.14     Relationship of the Parties. Nothing contained in this Agreement shall
be deemed to constitute a partnership, joint venture, or legal entity of any
type between Pfizer and the Company, or to constitute one Party as the agent of
the other. Moreover, each Party agrees not to construe this Agreement, or any of
the transactions contemplated hereby, as a partnership for any tax purposes.
Each Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other Party.
17.15 No Construction Against Drafter. The Parties acknowledge that this
Agreement and all the terms and conditions contained herein have been fully
reviewed and negotiated by the Parties. Having acknowledged the foregoing, the
Parties agree that any principle of construction or rule of law that provides
that, in the event of any inconsistency or ambiguity, an agreement shall be
construed against the drafter of the agreement shall have no application to the
terms and conditions of this Agreement.
17.16     Headings. The article, section, and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
17.17     Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof”, “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole (including all of the schedules, exhibits and
appendices hereto) and not to any particular provision of this Agreement.
Article, Section, Exhibit, Schedule and Appendix references are to the Articles,
Sections, Exhibits, Schedules and Appendices to this Agreement unless otherwise
specified. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation”, unless the context
otherwise requires or unless otherwise specified.
17.18     Counterparts; Entire Agreement; Conflicting Agreements.
17.18.1 This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party. Execution of this Agreement or any other documents pursuant
to this Agreement by facsimile or other electronic copy of a signature shall be
deemed to be, and shall have the same effect as, executed by an original
signature.
17.18.2 This Agreement, the Global Separation Agreement, the Ancillary
Agreements, the exhibits, the schedules, and appendices hereto and thereto
contain the entire agreement between the Parties with respect to the subject
matter hereof, supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter and there are no agreements or understandings between the Parties
with respect to such subject matter other than those set forth or referred to
herein or therein.
17.18.3 If, a Pfizer Licensor and the applicable Company Licensee are parties to
a Local Separation Agreement entered into prior to the Effective Date, any
license of Licensed IP pursuant to this Agreement shall be




--------------------------------------------------------------------------------




treated as occurring pursuant to such Local Separation Agreement on the
effective date of such Local Separation Agreement.
17.18.4 Each Party hereby acknowledges on behalf of its Affiliates that this
Agreement supersedes any agreement entered into by the Parties prior to the
Effective Date with respect to licensing of the Licensed IP to the Company or
any other member of the Company Group.
17.18.5 In the event and to the extent that there shall be a conflict between
the provisions of this Agreement and the provisions of the Global Separation
Agreement or any Local Separation Agreement, this Agreement shall prevail.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
.


PFIZER INC.
 
 
By:
/s/: Robert E. Landry
Name:
Robert E. Landry
Title:
Senior Vice President & Treasurer
 
ZOETIS INC.
 
 
By:
/s/: Heidi C. Chen
Name:
Heidi C. Chen
Title:
General Counsel and
 
Corporate Secretary



